 410 DECISIONS OF NATIONAL LABOR RELATIONS BOARD IDAK Convalescent Center of Fall River, Inc. d/b/a Crawford House and Teamsters Local Union No. 526, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America. Case 1-CA 11733 September 27, 1978 DECISION AND ORDER BY MEMBERS Ml'RPJIY, AND TRUI'SDALI' On November 8, 1977, Administrative Law Judge William F. Jacobs issued the attached Decision in this proceeding. Thereafter. Respondent filed tions and a supporting brief, and the General Counsel filed a brief in support of the Decision of the istrative Law Judge. Pursuant to the provisions of Section 3(h) of the National Labor Relations Act, as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and briefs and has decided to affirm the rulings. findings. 1 and conclusions of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section IO(c) of the National Labor Relations Act. as amended, the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that the Respondent. I OAK Convalescent Center of Fall River, Inc., d/b/a Crawf(Jrd House, Fall River, Massachusetts, its officers, agents, sors. and assigns, shall take the action set forth in the said recommended Order, except that the attached notice is substituted for that of the Administrative Law Judge. 1 The Union 1niually demanded recognrtll>n on March 9. I 976. and the Admml'trative Law Judge t<>und Respondent refused to hargam wtth the Union on that date. However, With respcd to the L;nion's maJority "'tatus, the Admmrstrative Law Judge found only that as of March 10. 1976. the Un1on had 39 vahd authorization cards in a unrt of 62 employees. He made no finding as to the L'nwn\ majonty status on March 9. The re<.:ord however, that the L'n1on had setured 1ts 39 authorization cards heforc March 9, and there no evidence of an_v change, much change. in the srze of the umt hetween March 9 and 10. Consequently. the record supports the wference. and we so hnd, that the l :mon a maJonty of Respondent\ employees on and after March 'J. 1976. Neverthc· le". Member Murphy does not adopt the Admrnrslrat1ve Law Judge's find· ing that Respondent unlawfully refused to harga1n w1th the l'n1on on and after that date. Rather she finds that Resp<mdent had a duty hJ hargam as of Apnl 6. 1976, the Jate nn wh1l·h it committed 1b flagrant \ of the Act. Thus. she would date the hargaming order from Apnl 6, 1976. For the reasons set forth 111 hrs partial. separate opin1on. Mcmher Jenkms concurs w1th Memher Murphy In sn datmg the hargammg order. Memher Truesdale would. however. date the harga1nmg order from Marc·h 9, 1976. the date the limon Re\pondent to rccogmle and harga1n with 1t. 238 N LRB No. 59 MEMBER JENKINS, concurring: I see little, indeed no, substantive difference tween finding the bargaining obligation in these se/-type cases2 to have arisen as of (I) the date of the Union's demand for recognition, or (2) as of the date of Respondent's commencement of the unfair labor practices. The purpose of the bargaining order is to remedy the unfair labor practices, and either date will do so. Thus, I have never understood the issue tween my colleagues, and to keep our workload ing I have subscribed to decisions going each way. Thus, as in this case, as long as two of my colleagues agree on a date which will remedy all the misconduct, I will join-at least until I can he shown a substantive difrerence resulting from the ditrerence in dates. 'N.l..R.B. v. GHscl Packmg Co, Inc. 395 U.S 575 (1969). APPENDIX NoTICE To EMPLOYI'I:S POSTI'D RY ORDER OF THI: NATIONAL LABOR RtLAIIONS BOARD An Agency of the United States Government After a hearing at which all parties were represented by their attorneys and atrorded the opportunity to present evidence in support of their respective tions. it has been found that we have violated the National Labor Relations Act in certain respects, and we have been ordered to post this notice and to carry out its terms. The National Labor Relations Act gives you. as employees, certain rights. including the right: To engage in To form, join, or help a union To bargain collectively through a ative of your own choosing To act together for collective bargaining or other mutual aid or protection To refrain from any or all of these things. W1: WILL NO! discourage membership in Teamsters Local Lnion No. 526. International Brotherhood of Teamsters. Chauffeurs, housemen & Helpers of America, or any other labor organization. by discharging, laying off or m anv other manner discriminating against because they have engaged in union tivity. WI: WILL NOT in any other manner interfere with, restrain, or coerce our employees in the ercise of their rights guaranteed in Section 7 of the Act.  CRAWFORD HOUSE 411 WE WILL offer Cynthia Bozeman and Susan Fernandez immediate and full reinstatement to their former jobs or, if those no longer exist, to substantially equivalent positions. without dice to their seniority or other rights and leges, and \H WILL make them whole for any loss of earnings they sustained by reason of discrimination against them. with interest. WE WILL, upon request, recognize and bargain collectively with Teamsters Local Union No. 526. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of ica, as the exclusive statutory bargaining sentative of employees in the appropriate tive-bargaining unit set forth below. and embody any understanding reached into a signed ment. The appropriate collective-bargaining unit IS: All full-time and regular part-time nurses aides. orderlies. laundry employees. kitchen employees, housekeeping employees. and maintenance employees, employed at 291 Oak Grove Avenue. Fall River. Massachusetts, cluding all office clerical employees. registered nurses. licensed practical nurses, social case aides. activities director. guards, tor. director of nursing. maintenance sor, first cook. second cook. and all other pervisors as defined in Section 2( ll) of the Act. IDAK CoNVALESCENI CENTER m FALL Rl\ I'R. he. DIB/ A CRAWFORD HoLSI: DECISION SIAII\lll'l IHF WILLIAM F. JACOBS. Administrative Law Judge: This case was tried before me on February I through February 4. 1977. at Boston. Massachusetts. The charge was filed on April 30. 1976, hy Teamsters Local Union No. 526. national Brotherhood of Teamsters, Chauffeurs. housemen & Helpers of America, herein called the Union. The complaint was issued October 5. 1976. alleging that IDAK Convalescent Center of Fall River d/h/a Crawford House. herein called Respondent. violated Section 8(a)(l)(3) and (5) of the National Labor Relations Act. as amended. More particularly the complaint alleges that spondent violated Section 8(a)( I) and (3) hv ily discharging employees Cynthia and Susan Fernandez because of their union activities and hy failing and refusing to reinstate them. The complaint further alleges that Respondent violated Section 8(a)( I) and (5) hy committing the above described 8(a)( I) and (3) violations folluwing the t:nion's demand for recognition at a time when the L'nion represented a major-ity of Respondent's emplovees. thereby creatmg a coerctve atmosphere which has ren-dered a election -tmpossihle. General Counsel and Respondent were represented at the heanng and were afforded full opportunity to he heard. present evidence and argument. Both General Counsel and Respondent filed hriefs. Upon the entire record. including my observation of the demeanor of the witnesses. and after giving due consideration to the briefs. I make the followmg: OJ· FA< 1 I. Till: Bl"SINJ:SS 01· Till· RI:SPOSDicS I Respondent. a Massachusetts corporation. ts engaged in the operation of a proprietary nursing home and health care facility in the city of Fall Rtver. Massachusetts. Dunng all times relevant. in the course and conduct of its business. Respondent has caused large quantities of t\}od. health care products. and related goods and services used hv it at its Fall River operation to he purchased and in interstate commerce from and through various States of the United States other than the Commonwealth of setts. Respondent's annual gross revenue is valued in excess of $250.000. The complaint alleges. the answer admits. and I find that Respondent is an employer engaged in merce within the meaning of Section 2(6) and (7) 11f the Act. II. I Ill: LABOR OR(;ASIZA I 10'-i IN\ Ol \I·[) The Union is a labor organization within the meaning of Section 2(5) of the Act. ' Ill. 1111· AI I.F<H'D l"l'h\IR !.AllOR PRACri<IS A. The f(Jc!s I. Background Respondent operates a nursing home in Fall River. sachusetts. it provides care and treatment for ily elderly patients with varying degrees of health care quirements. Respondent employs approximately 90 employees of whom about 56 are nurses aides. licensed practical nurses. and housekeeping personnel. The trator of the nursing home is Thomas Meade and the tor of nurses is Cynthta Talbot.' The former is admittedly a supervisor and the latter. since she credthly testified to ing the authority to hire and tire Respondent's employees. I find stmtlarly to he a supervisor within the meanmg of tion 2( II) of the Act. Cynthia Bozeman and Susan Fernandez. the two chargees. were nurses aides on the 3-11 p.m. shift. Upon reporting for wmk at 3 p.m .. each, along with the other aides on the shit'!, would customarily be assigned particular patients to care for and tasks to he performed. Typically their asstgnments would constst of first gathering linen and padding and placing tt in the rooms of those patients signed to them for that evening. Later they would he sponsible for walking their patients to and from the room. changing their bedclothes and bedding. if wet. and 1 The complatnl .1mended at the heanng IP allege T.1!hot J.s a ..,uper\-'1- 412 DECISIONS OF NATIONAL LABOR RELATIONS BOARD preparing them for the evening meal. At about 5:30 p.m., the aides would pass out the supper trays, feed patients who required help, and collect the trays again after supper. er, they would wash the patients and get them ready for bed. Before bedtime, evening drinks and snacks would be distributed, and by 8:30 or 9 p.m., the floor would be more or less bedded down. Thereafter, the nurses aides were to remain alert to answer any needs of the patients who naled them by flashing their lights. Aides were also pected at this time to follow whatever orders were issued by the charge nurse and to perform whatever collateral duties had been assigned to them at the time they first reported for work. The aides were supervised directly by a licensed tical nurse or registered nurse designated as charge nurse. Cynthia Bozeman began working at Respondent's ing home in February 1973. She left voluntarily in January 1975 for about 4 months to work at another nursing home. When the other nursing home was about to close. Bozeman contacted Talbot who agreed to take her back. When ployed at Respondent's nursing home. Bozeman was signed to Station I on the first floor of the home, where the patients, because of their infirmities, require constant care and attention. Other areas of the nursing home, designated as Stations 2 and 3, contain mainly self-care patients. much as Talbot readily reemployed Bozeman after she quit and assigned her to the most difficult station. it is quite apparent that Talbot. at the time. regarded Bozeman as a good and valuable employee, a fact freely admitted hy bot during her testimony. This conclusion 1s also supported by the fact that Bozeman was sometimes called into work extra days over and above her scheduled work days. Though Bozeman, a nurses aide with previous experience and some schooling in her field, initially w01ked full time, during the last 9 months to a year of her employment she worked only part time-2 days one week and 3 days the next, the third day being on the weekend. When so ployed, Bozeman, along with 3 other nurses aides. cared for some 40 patients, each aide being assigned l 0 patients. though each aide was assigned particular patients to care for on a one-to-one basis, rather than as a team. sometimes. where particularly difficult patients were concerned, one aide would seek the help of another-for example, in cases where a patient had to be lifted or where it was physically difficult for one employee to turn a patient by herself. Susan Fernandez, an experienced nurses aide, first began working for Respondent in March 1970, then quit ily in October I972 to seek higher paying employment. ter failing to find a position elsewhere, she called dent's director of nurses who agreed to take her hack. This was in January 1973. She continued to work for dent until late 1973. at which time she left for 90 days' maternity leave. She again returned to work for dent but then was forced to leave after 3 months because she was unable to find a full-time babysitter. In January 1975, Fernandez contacted Talbot and once again quested employment, this time on the 3-11 p.m. shift. Once again Talbot readily took her back and assigned her to tion I along with Bozeman. As was the case with Bozeman, Respondent's willingness to readily accept Fernandez back each time she quit, and her assignment to the most difficult nurses station, convince me that Fernandez was considered by Respondent to be a good and valuable experienced nurses aide. 2. The union organizational campaign In the summer of 1975 the limon first undertuok to nize Respondent's employees. L:nion propaganda and thorization cards were distributed outside the home among the employees, and some were signed and returned to the Union. For one reason or another. however, the campaign was discontinued and the union agents wtthdrew. At this time, neither Bozeman nor Fernandez indicated preference for union representation and, though Bozeman could not recall it herself. there was testimony, which I credit. that Bozeman took an open stand against the Union and made derogatory remarks about it. General Counsel. in fact. freely admitted that during the August 1975 union ing campaign. both Bozeman and Fernandez were union. and I so find. When the union agents first appeared at the nursing home in August 1975. Fernandez and other aides observed them distributing union authorization cards. and they vised Meade of the agents' presence. Meade. according to the testimony of Fernandez. stated in reply. "Oh. my God1" He then turned around and ran outside to see if the union pamphleteers were on Respondent's property. When he came back mto the building he told Fernandez and the other employees present that the union agents were not lowed in the nursing home at all: not to use the telephone or the bathroom, or for any reason. He advised these ployees that the union agents were to stay off Respondent's property and if they bothered the employees. these ees were to call the police.1 The reaction of Meade on this occasion clearly demonstrates a desire on the part of spondent. at the very least. to he clear of involvement with the Union. Shortly after the handhilling began. Meade called a meeting of employees. At this meeting he told those present that he was sure that everyone was aware of the presence of the Union. He then asked the employees if any of them wanted a union. None of the 3 11 p.m. shift admttted to wanting union representation. According to Fernandez, whom I credit. Meade then delivered a lecture agamst the Union. He reminded the employees that. if the Cnion came in, they would have to pay union dues. He told them that the Union promised raises in pay hut that the employees would not receive any raises. He told them not to sign thorization cards because, if they did, that would permit the Union to get in. He asked the gathered employees again how they felt about the Union and commented that he did not want a union. This meeting and the comments made by Meade at the time clearly reflects antiunion animus on the part of Meade.3 About this time. August 1975, a notice that employees would receive a wage increase was placed on the bulletin board.Ł Shortly thereafter the union organizing campaign ceased. 2 The descriptton of thts inctdent ts based on the credited testtmony ut Fernandez. ' None of these mcidents was alleged a violatmn. 4 Until this time there had heen a companywide wage freeze in effect at all of the Respondent'!\ 27 nonumon homes.  CRAWFORD HOUSE 413 In January 1976. after a hiatus of several months. the union organizational campaign was renewed. The union agents again stationed themselves in front of the building and began distributing authorization cards and other rials to employees. On one occasion. during the early part of the renewed campaign. while Bozeman was at the nurses station, Meade looked out and saw the union agents uting materials. According to Bozeman. he then turned to her and commented. "Looks like your friends are back." Bozeman said nothing, but just walked away. However. other witness. employee St. Dennis, was called by dent and testified that she and several other aides were sent during this incident and that the remark was directed at her and was made in a jocular manner since Meade was aware that she was against the Union. Meade admitted to having made the remark but denied that it was directed at anyone in particular. He described it as having been made in an oflband jocular manner. Inasmuch as the entire shift had been against union representation during the earlier phase of the campaign. as Meade had been aware of this fact. and as nothing had occurred between August 1975 and January 1976 to change matters. it would appear that the remark was made. as Meade testified, in "an oflbanded joking manner." Moreover, since Bozeman admitted that, at this point in time. during the early days of the renewed campaign. she was not involved with the Union. I am willing to attribute any probable or possible coercive effects to the remark nor am I willing to conclude that it was meant by Meade as a signal to Bozeman. to be taken ously by Bozeman. that he was aware of her involvement with the Union. since she was not so involved. In a word. the remark was innocuous and of no significance whatever except as evidence that Meade was aware in January 1976 that the Union was renewing its organization efforts. Another minor incident occurred early during the newed organizational campaign. At that time Meade, ing read of the initiation of a nationwide strike by the Teamsters, commented to Bozeman, "I see where your band is on strike." She denied this. He then asked. "Isn't your husband the head of the Teamsters Union?" To this remark Bozeman replied. "No. he isn't." Meade admitted during his testimony that the brief discussion did. in fact. occur. He testified that he was aware at the time that man's husband "had something to do with some union," since she had mentioned this fact back in August. but mitted to some confusion as to what union it was with which he was actually connected.5 The precise date when this conversation occurred is not clear from the record. It would appear, however. that it was early in the reopened union organizational campaign. probably in January. at a time when Bozeman was admittedly not yet involved with the Union nor suspected of being involved in the campaign. The remark. I conclude. was uncoercive in nature and versational in tone. Since at the probable time it took place Bozeman was still not yet involved with the Union and was believed to be anti-Teamsters. it appears that Meade's ment was no more than innocent patter concerning current events and not a pointed remark concerning Bozeman's volvement in the renewed union organizing campaign. On 'Bozeman teslified that her hushand IS general manager of the Texl!le Lmon. the contrary, if Bozeman had been involved at the time. as she eventually was, with organizing for the Teamsters. with Meade having full knowledge of her activity, I doubt ously that he would have brought up the subject as he did. since Respondent's campaign against the Union at this point in time was generally circumspect.Ł I therefore do not weigh this brief encounter heavily and find it of little quence other than relying upon it, and Meade's testimony. to show that Meade was aware that Bozeman had tions with the labor movement through her husband. During the last few days of January the union campaign began to achieve results in that several employees signed and returned authorization cards to the Union, and sion about the pros and cons of union membership began to take place among the nurses aides and other employees. The complement of nursing personnel thereafter became split in their preferences, some for and others against the Union. Those employees in favor of the Union, however. were generally more vociferous about their attitude, while other employees who were less inclined toward tion tended to be more reticent about expressing their views. In February, union activity increased. A greater number of signatures were solicited and certain employees-in ticular, Bozeman and Fernandez-previously against sentation, became involved in organizing for the Union. particularly after their attendance at a union meeting at the Teamsters Hall on February 18. At this meeting Bozeman was informed of the benefits to be derived from union bership. She and Fernandez were invited to become bers of the in-plant committee, an invitation which they both accepted. They both signed cards and were given tional union cards by the union organizer to distribute among their fellow employees. Thereafter. once having termined to support the union campaign, Bozeman and Fernandez spoke out openly on its behalf. They cited to their fellow employees the free medical and dental care which came with membership, and Bozeman quoted her husband as stating that "The Teamsters were the best union you could get."' Following the February 18 meeting Bozeman distributed authorization cards to employees at the nursing home, cussed union benefits with them, and urged them to attend union meetings and made arrangements for their ance. Throughout the rest of February and March she tinued her prounion activities and attended additional union meetings. Inasmuch as most of the nurses aides on the 3-11 p.m. shift had already been approached to sign union cards, Bozeman concentrated on soliciting the tures of the kitchen aides and one nurses aide on Februal) 19. 1976. Bozeman's testimony concerning the extent of her union activity ts well supported by the testimony of spondent's own witnesses who not only testified broadly as 6 For instance, m discussing the Umon With <mployet Getmont. Meade stated. 'The L'nion isn't good for the home and its not good for tht and I don't think 1t should he here. And 1f you don't want 1t. don't Sign the card." To another emplovee who had JUSt entered the huilding with umon literature mcluding an authonzation card Meade slated. "If you want to Sign 1t. go aheaJ and "gn 11." 1 Prevwusly quoted her husband dtsparagmg the l'n1nn  414 DECISIONS OF NATIONAL LABOR RELATIONS BOARD to the extent of her activity, but to their own knowledge thereof, and to the openness of her prounion efforts.' Fernandez first became interested in the Union during the first week in February. She attended the February 18 meeting along with Bozeman. Like Bozeman. she listened to the business representative's description of union fits, obtained and signed a union card, and was appointed to the in-plant committee. Thereafter she spoke with ious employees at the nursing home, describing in detail what the Union could do for them, such as obtaining wage increases, hospital benefits, and retirement benefits for them. In this way she tried to interest them in the Union. Though there were eight or nine employees on the 3-11 p.m. shift, only Bozeman and Fernandez were on the plant committee. Fernandez. like Bozeman, had obtained authorization cards from the business agent for distribution at the nursing home. Thereafter, she distributed them to several employees who worked in the kitchen and to nurses aides Forcier, Guimond, and Reis. In addition she talked to approximately seven other employees at her station, on her shift. and one more employee upstairs on Station 2. She distributed additional cards which in some cases were never returned to her. As a member of the in-plant committee she attended additional meetings and invited other employees to attend union meetings with her. All of her union ties. which continued up to the date of her discharge, were conducted on the nursing home premises. In discussing the Union with fellow employees. dez did not limit herself to conversation with prounion ployees but spoke at length also with or in the presence of those employees whose sympathies were dearly antiunion, employees who later became instrumental in effecting her discharge.' The sympathies and activities of these antiunion employees must therefore be understood to fully appreciate the atmosphere and comprehend the circumstances of the di,charges. Thus, although the record contains little dence that the discussions about the Union which took place between the pro and antiunion employees at the home erupted into violent argument, employee Forcier tified that she did question Bozeman and Fernandez as to why they had been against the Union when it first appeared in August 1975, but were "all for it the second time." This question plus Forcier's testimony that she signed a union card for Fernandez only because she was "sick and tired" of being asked to do so, indicate that she was somewhat annoyed with the union activity of Bozeman and dez. In discussions with other employees who were not in favor of the Union, those antiunion employees argued that they did not want dues taken out of their pay. that they did not feel that they would benefit from a union, and that they did not want anything to do with it. They stated that if a uninn came in, they would quit.'" s Employee Metras that Bo1.eman tried to convmce her to jmn and often spoke out m favor of the Union. 9 \1unal Fomcr. Gail Belovitch, Mary f·rancocur. and Susan Metras. nandez testified that Munal Fomer was Inttially In favor of the Umun hut turned antiumon m about a week before Bozeman and Fernandez were dJ\charged. Fort·Jer testified, however, that she was always agamst the L n1on and only accepted and Signed the umon card after a great deal of pre:-.sure from Fernandez. because she "got sKk and tired of heanng. ..,tgn 1t.'" 10 An:on.hng to the nedited test1mony of Bozeman. Employee Gail Belovitch testified that she took no public position with regard to the Union because she had no est in it. She was aware, however, that both Bozeman and Fernandez were for the Union and describes them as "very obvious and up front about supporting the Union."" She testified that she heard them making statements in favor of the Gnion and that they "kept saying all the good things it would bring." I conclude that the testimony of Belovitch supports the finding that Fernandez and Bozeman were very active on behalf of the Union and that Belovitch12 was most certainly well aware of this fact. Employee Mary Francoeur, admittedly antiunion, fied that whenever anyone mentioned the Union to her or asked her about it she would say she "wasn't going to join and that was it." Although she denied that either Bozeman or Fernandez spoke directly to her about the Union, coeur was clearly well aware that employees were signing cards and that there were discussions going on among the employees concerning the pros and cons of unionism. Moreover, it seems apparent that she was aware that man and Fernandez were involved in these discussions in furtherance of the Union cause, since she testified that she overheard conversations about the Union among certain employees but would not remain in the same room while these conversations were taking place because she did not get along with the participants; namely, Bozeman and nandez. Despite her denials, then, it appears certain that Francoeur was aware of Bozeman's and Fernandez' union activity and chose to divorce herself from it, at least in part, because of preexisting personal differences with them which shall he discussed more fully, infra. In summary, granting arguendo, as Francoeur testified, that Bozeman and dez never directly discussed the Union with Francoeur, she certainly was aware of their union activity and sympathies. But contrary to Francoeur's testimony, Bozeman testified that on several occasions she had discussions with coeur about the Union and on each occasion Francoeur made it clear that she did not want the Union. Finally, a few weeks bef(xe her discharge, according to Bozeman, she had her last conversation with Francoeur about the Union." This discussion apparently included subjects other than the Union since, according to Bozeman, whom I credit, Francoeur became angry, raised her voice and 11 Belovitch testified that these words which appear m her affidavit rately reflect the truth. 11 Belovitch testified that early In her employment she began to associate with Forcier and St. Dennis. Thereafter Bozeman and Fernandez did not want to bother with her. so she fell m with the larger antiumon group. Although Belovttch stated in her affidavit that she often heard Fernandez and Bozeman talkmg m favor of the Union, she testified during the heanng that she only heard them discuss the Union a couple of times. about twice. l found Belovitch to he a reluctant and evas1ve Witness whose testimony was >omewhat contradictory. For example. at one pomt she agreed that Bozeman and Fernandez were "obvious and up front'' about supportmg the Umon. whereas she later testtfieJ that she only heard them di>eU;s the Union twice "'opposed to "often" as appears in her affidavit. She struck me as tng to shade her testimony to favor Respondent rather than to tell the entire truth, perhaps because she was at the time of the heanng still employed by Respondent. In any case. from the manner tn which she attempted to shade her testimony in favor of Respondent. I conclude that she was not ested m the union organizational campaign as she testified. but was rather affirmatively interested in keeptng the Unton out and thus allied herself With the Interests of the employer and those a1des who compnsed the antiumon fact1on. 11 Probably 1n late February or early March.  CRAWFORD HOUSE 41) shouted at Bozeman, demanding to know why Bozeman had been ignoring her. Although the relationship between Francoeur and Bozeman had been strained prior to this incident. it became even more so thereafter and neither would talk with the other except when absolutely necessary. Employee Metras testified that during the paign she did not speak either in favor of or against the Union but she was, in fact. against the Union because she would have to pay dues: and, since she onlv worked one day a week. she could not afford it. She staied that if the Union came in. "I would have to leave my JOb, and I liked working at Crawford." Contrary to her earlier testimony. Metras later admitted that possibly she may have discussed her views with other employees, perhaps Francoeur and St. Dennis. After so testifying, Metras stated. 'The ones ployees] that were not in favor of the Union. just never talked about it, because it didn't interest us." Still later Metras testified, ''I'm sure it [the subject of the union] came up once or twice." From Metras' testimony. rife with sistencies, it is patently clear that she had little interest in testifying to the facts as they were. but rather testified in such a way as to aid Respondent's case wherever possible. From the manner in which she testified plus her own sion that she would quit her job before joining the Union, I conclude that Metras was proemployer and antiunion. Since she elsewhere testified how she refused an tion card offered her by Baker'4 and described discussions with Bozeman and Baker, protagonists for the Union. as well as with employees more favorable to her own line of thinking. I find that Metras was totally aware of the tions taken by her fellow employees. deeply concerned With the outcome of the union campaign, and anxious to keep the Union out of the home. Charge Nurse Mederios, for whom Bozeman and nandez worked, testified that talk of the Union in Februarv and March was minimal and that the campaign was "very hush hush." As noted above. this is patently false. Medeiros further testified that she was unaware of the union ing drive. even as late as the latter part of February. and did not gain full knowledge of it until late March. She also denied knowing that Fernandez and Bozeman were strong union supporters. Yet elsewhere she admitted seeing nandez give Murial Forcier a card and, since this card is dated February 24, 1976. and Forcier received this card a few days before signing and dating it, I conclude that deiros was well aware, before February 24. 1976. that there was a union campaign in progress and that Fernandez was an active union supporter.'' Medeiros admits that by late March she knew that there was a union campaign in progress. She testified that on one occasion. about that time. Bozeman and Fernandez en-14 Susan Baker. another employee who act1vely sohnted on behalf of the Unwn. " In light of the facts that the campaign was conducted In an open manner w!lh many 1f not all of the employees on the shift aware of It. that umon agents were distribullng propaganda and union cards in front of the home as early as January. some of which were brought into the home, and that \1eade and Talbot adm1lledl) were both aware of the umon campa1gn at the t1me of !Is In!llatwn. I find \1ede1ros' statement that she was unaware of the umon drive and unaware that the card given tn Forc1er was a umon card and therefore that Fernandez was active for the l 'nwn, mcred1hle gaged her in conversation during which they tned to vince her of the value of union representation. Thev merated certain benefits to be derived from the Union, specifically mentioning free dentures and e\e glasses. Despite the obvious import of this Incident ros incredibly testified that even at this time she was aware that Bozeman and Fernandez were strong union porters. But not only did she deny knowledge of Bozeman's and Fernandez' union sympathies. she also denied any knowledge of the antiunion sympathies of any employees of Respondent including those of Meade and Talbot. and ther denied ever having seen the company propaganda tributed during the campaign. As for her own feelings, deiros testified that as a nurse she had no business even knowing about the Union because in school she was told that. as an LPN. "the only organization we could join would he something like NFLPN. So a union didn't apply to me." Medeiros then denied that she was against the L:nion but added that the benefits promised by the L'nion sounded ridiculous. From the totality of Medetros' mony. it appears certain that. despite her denial. she was antiunion because she did not believe that the Lnion had any place in nursing and she felt it was makmg ndiculous promises to get where 1t did not belong. It appears equally obvious from the inconsistencies in her testimony that deiros was willing to testify 111 any manner whatever in der to support Respondent's case. I thereti.lre conclude. from the content of her testimony and the inconsistencies contained therein. that Medeiros knew in Februarv that there was a union drive in existence. that and probably Bozeman were union organizers. and that she was antiunion and procompany in philosophy at the time. cording to her own testimony, toward the end <lf March. though she was not sure of the date. she saw Fernandez with union cards in her hands. Despite this testimony and extensive testimony from witnesses from both sides to the contrary, Medeiros inexplicably testified that. before the discharge of Bozeman and Fernandez. "matters abnut the Union were hush. hush." I find her testimony 111 this matter mcredible. · On March 8 the Unwn sent a letter demanding twn to Respondent's headquarters m Dedham, setts. with a copy to Meade. Upon receipt of the demand letter Meade did not undertake any investigati<lfl to find out about the union campaign. He did not question any of his employees about signing cards although the demand letter stated that the Unton represented a maJority of them. and he did not question Talbot as to what was going on among the nurses at the home because. as he testified, he would have known more about the Situation than anyone below him because of his education. He meant. apparently. that he had some workmg knowledge of industrial relations. He denied that he asked Talbot which of the employees had signed cards. The following testimony on this subject then took place: Q. (By Mr. Sundheim): What did you ask \1rs. Tal-hot about the Umon at that A. I asked her --I don't recall what I asked her. Q. You don't recall" A. No. I do not.  416 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Q. And did you talk to Mrs. Conroy? [Another member of management] A. I don't recall talking to Mrs. Conroy. It appears to me that at this point in his testimony Meade was about to he candid, hut then thought better of it and decided to "stonewall it." The cross-examination ued: Q. (By Mr. Sundheim): And you never talked to her at all about the Union. is that correct? A. No, that's not true at all. Q. Well, prior to April 6? [The date of the charges.] A. I had meetings with supervisors. I wanted to let supervisors know what they could say and what they could not say. Q. And when did you have the meetings with super-. ') VlSOfS. A. I don't have dates. Q. Prior to April 6th? A. Yes, it was prior to April 6th. Q. And in those meetings, did you ask them what they had heard? A. I don't recall asking them. Q. You don't recall asking them; does that mean vou didn't ask them? -A. That means I don't recall asking them. From Meade's answers and from his general demeanor on the stand, I consider that Meade was something less than candid during this line of questioning. On April 2, representatives of Respondent. the LJnion. and the Board met and entered into a Stipulation for fication Upon Consent Election. and on April 5 the tion was approved by the Regional Director. On April 6 Bozeman and Fernandez were discharged, but although both were clearly heavily and overtly involved in the union campaign, Meade testified that he had no knowledge of their prounion sympathies or activities prior to their nation on April 6. At the time of their discharge, Bozeman accused Meade of discharging them because of their ticipation in said activity. Meade denied to Bozeman that union activity had anything to do with the discharges. He maintained that position at the hearing and has done so to date. 3. Respondent's defenses a. Tension among employees prior to the union campaign Respondent's position is that Bozeman and Fernandez were discharged. not for union activity, but because of sion between them and other employees who threatened to quit because of this tension, and because of certain dents in which Bozeman and Fernandez were involved which cast doubts on their ability to perform their duties properly as nurses aides. There appears to be little doubt that employees of spondent were divided into cliques or groups of employees which did not get along well with other cliques or groups of employees long before the advent of the Union in its most recent representational effort. Bozeman and Fernandez rep-resented one such group while most of the other employees on the 3 -II p.m. shift comprised a second group at odds with the first. The first indication of a split among the ployees occurred on the weekend of July 4, 1975, when, according to Talbot, Fernandez was scheduled to work but failed to report and likewise failed to 
call in that she would be unable to report. When questioned about her dereliction, Fernandez replied that she could not call in because her phone was out of order. She complained that because of her failure to call in. the rest of the staff was giving her "the cold shoulder" and would not talk to her. Presumably this occurred because. as Talbot explained, her failure to report resulted in the staff being shorthanded and the other ployees resented Fernandez' failure to call in. When the matter came to Talbot's attention, she advised Bozeman to try to talk to the girls that evening. presumably to smooth things over. Bozeman agreed to do so. The incident appears to he of little significance since it occurred long before the discharge of Bozeman and Fernandez and was not tioned by any other witness, hut it does support dent's contention that there were indications that ees did not get along, even before the advent of the Union. In October 1975. another incident occurred which caused problems among the employees and tension which can be traced forward to the time immediately preceding the leged discriminatory discharges. On that occasion, dez' automobile was splattered with paint while parked in the parking lot of the nursing home. Fernandez suspected another aide. Susan Robinson, who had already been nated, of having caused the damage and angrily and openly accused her of having vandalized her car. She also plained to her charge nurse several times about the incident and mentioned another aide. Cathy Harrington, in tion with the incident. Francoeur, a friend of Harrington, was also mentioned by Fernandez in connection with the incident but Fernandez denies that she ever accused coeur of personally damaging her car. Fernandez testified that after the people she accused of damaging her car, i.e., Robinson and Harrington, left the employ of Respondent, there was no further tension over this problem. She testified also. however, that even before the car incident, Francoeur and her friends stopped talking to her and would turn their backs on her. According to Fernandez, she tried to get along with them but they refused. so she just went on with her own work, ignoring them. According to Francoeur. the day after Fernandez' car was splattered with paint, tension was high on the floor. Thereafter things settled down, but the more Fernandez accused Harrington of complicity in the vandalism, the more Francoeur would defend her. The position taken by Francoeur caused the tension once again to rise. Bozeman testified that there was had feeling among tain employees in August and September 1975 after son left the employ of the nursing home. but denied that it got worse after Fernandez' car was splattered with paint. She denied that Fernandez thereafter stayed away from Harrington and Francoeur and the other aides friendly to them. According to Bozeman, there was no problem at this time between herself and other aides. She talked to all of them. Talbot testified that she became aware through Charge Nurse Geery that there existed on the floor at this time a  CRAWfORD HOUSE 417 "two camp situation" with Bozeman and Fernandez and certain other aides on one side and ForCier, Francoeur, St. Dennis and other aides alligned against them. She did not. however, take any action with regard to this "two camp situation" because she had been advised by the charge nurse that she had already told those mvolved to "cool 1t." Employee St. Dennis testified that fnction first arose on the floor after Robinson was termmated. St. Denms testitied that in a conversatiOn With Bozeman she stated that son should not have been discharged and accused Bozeman of not properly domg her JOb. With regard to Harrington and Fernandez. St. Dennis testified that they would not speak with each other and that matters became particular!) difficult when one aide would fail to report for work. ing St. Dennis to work in a three-aide team with Fernandez and Harrington. Under these circumstances. if St. Denn1s talked to Harrington. then Fernandez would not JOin 10 the conversation, and 1f she talked to Fernandez. Harrington would be left out. Some time after Fernandez' car was splattered with paint. Francoeur's automobile had its rear end smashed. its windshield cracked, and its hubcaps stolen. This occurred in the parking lot of the home. Though Francoeur believed that Fernandez may have been responsible. she d1d not cuse her or anyone else of dmng it. From the testimony of all of the witnesses, it appears quite clear that after the discharge of Robinson in the mer of 1975, there was a great deal of friction among the nurses aides. with friends of Robinson taking nne side and friends of Fernandez and Bozeman taking the other. Ill ings were made worse by the paint-splattering inc1dent volving Fernandez' car, and obviously were not rated by the damage to Francoeur's automobile. The ill feeling between the two groups of employees manifested itself in the fall of 1975, according to the ited testimony of St. Dennis, in insulting remarks being rected by Bozeman and Fernandez toward Harrington. St. Dennis objected to these remarks and went to Bozeman and Fernandez and told them to stop making such remarks cause they were not fair, adding that the aides should work together. Fernandez and Bozeman accused St. Dennis of taking Harrington's part. St. Dennis denied that she was taking Harrington's part, and explained that she only wanted to work in harmony. not friction. St. Dennis fied that there were at this time certain patients who quired two aides to attend to them but that the refusal of certain aides to help others during the course of their duties, an outgrowth of the existing personal enmity, interfered with proper patient care. According to St. Dennis. man and Fernandez would work well with each other and Francoeur and Harrington would work well together but neither Bozeman nor Fernandez would offer assistance to Harrington or Francoeur even when requested to do so. St. Dennis also testified concerning a particular incident reflecting the lack of cooperation among the aides which occurred in the fall of 1975. On this occasion, according to St. Dennis, she was in patient Rene Bouvier's room. She needed help with the patient and called out for anyone ting at the desk to come in and help her. Bozeman and Fernandez were sitting at the desk along with a charge nurse. :-.Jone of the three replied, so St. Dennis waited a while for them to fimsh their conversation. Smce no one came to help her, she started hack out the door JUSt as Harrington came 1!1 and oflered her help. Harrington had been workmg in a nearby room and had heard St. Denms' request. Later. when St. Dennis asked Fernandez and man why the) had not complied w1th her request for help. they told her that they had not heard her request. Although St. Dennis testified that th1s was one example of many showmg a Jack of cooperation. it rna) well have been that neither Fernandez nor Bozeman heard St. Denms' request fur help. In any case, the nurse 111 charge of the floor, thnugh present, did nothing. Thts indiCates that either she did not hear St. Denms' call either, perhars because of the conversatton. or she did hear the request and chose to nnre 1t, thus mdicaling that the matter was not of any ticular concern at the time. Moreover. smce St. Denms d1d receive heir from Harrington she could come out and make a second request t>f Bozeman or Fernandez.. the lapse of time following her mitial request ct>uld not have heen very great. In any event. I do r.c>t consider the dent. standing alone. to warrant particular concern. It does, however. indicate that although there may or may not have heen a lack nf diligence on the part of Bozeman and nandez to cooperate wtth St. Dennis. there definitely was suspicion on St. Dennis' part that this was the case. It also 1ndicates that if Bozeman and Fernandez were remtss 111 fading to answer St. Denms' request for heir. granting the request was audible at the nurses' the1r failure to answer the request was of no great concern to the charge nurse on the flm>r who was present at the t1me. A secnnd 1nc1dent reflecting a Lick of cooperation amnng the nurses aides, one of many, also occurred in the fall of 1975. according to St. Dennis. W1th regard to this incident, Mary Francoeur called for help. St. Dennis was busy w1th a ratient three rooms away. No one went to help Francoeur and she became upset. When St. Dennis was through with her patient, she went to heir Frann>eur. When she came out into the hallway 10 mmutes later. she noticed Bozeman and Debbie Reis sittmg at the desk talking: neither had gotten up to help Francoeur. The charge nurse was at the time on the floor rassing out medtcation. Though St. nis test1fied that Bozeman and Reis were at the desk I 0 minutes after Francoeur called for help. and they had both been there when she first went mto the room, she admitted that she dtd not know whether or not they were there when Francoeur initially requested aid. Inasmuch as both man and Reis were at the desk when St. Dennis went mto Room Ill and were still there when she came out. I am willing to presume that they were there during the interim 10-minute period and also at the ttme Francoeur requested aid. I make the further finding that these facts support the conclusion that neither Bozeman nor Reis offered help to Francoeur desptte her request and that the mcident reflects a lack of cooperation on their part. St. Dennis later ported the incident to the charge nurse on the floor but the charge nurse took no action, thus mdicating once again that this failure of certain aides tn cnoperate with other aides was not considered of particular importance. Still a third inc1dent involvmg a lack of cooperation was testified to by St. Dennis. On this occasinn. snme t1me m the winter of 1975-76, St. Dennis asked fnr help to put another  418 DECISIONS OF NATIONAL LABOR RELATIONS BOARD patient to bed. Though Bozeman. Fernandez, Carol mond, and perhaps Debbie Reis were all present, none fered to help St. Dennis. St. Dennis did not ask them why they would not help her but did the job herself and again reported the incident to the charge nurse. Apparently. no action was taken. Francoeur testified similarly that after the ing incident in the fall of 1975, as tension rose at the ing home, Bozeman and Fernandez would no longer talk to Francoeur or the other aides or help them with their tients. According to Francoeur. the first specific incident reflecting a lack of cooperation occurred in November or December 1975. On this particular occasion, she asked Bozeman, who she believed was in the area. to come and help her with a patient. Bozeman did not come and help as requested. But Francoeur testified that she was in a tient's room and could not be certain that Bozeman was. in fact, just outside in the hallway. as she had supposed. Since Francoeur could not be certain that Bozeman was in the area, I am unwilling to assume that she was and had tionally refused to help Francoeur on this particular sion. When Francoeur was asked when the second incident involving a refusal to cooperate occurred, Francoeur could not remember. She testified that after the first incident she never called upon Bozeman by name to help her. but only asked generally if "someone" would help her. If Bozeman or Fernandez were on duty, according to Francoeur. ther would offer assistance. If someone else were on duty. she would help Francoeur. or Francoeur would manage the JOb herself. With regard to receiving assistance from nandez. Francoeur testified that when Fernandez first started working at the nursing home, she would come and help Francoeur when requested to do so. When Francoeur was asked when the first time was that Fernandez was quested to help. but either failed or refused to do so. coeur could not remember the incident. She testified. ever, that it probably occurred some time in November or December 1975 and that thereafter she never again quested aid. Forcier testified that on one occasion she asked Bo1.eman and Fernandez to help her with a patient. They replied that it would he a few minutes. hut 20 to 25 minutes passed and they did not come to her assistance. so she did the JOb herself. Forcier also testified that both Francoeur and ras failed to receive assistance from Bozeman and dez but was unable to describe any particular incidents as examples. Elsewhere in her testimony, Forcier stated that she only asked Bozeman for help on one occasion and that she did not ask Fernandez for help on the same occasion. She then proceeded to describe in detail the same incident in which she had earlier implicated both Bozeman and nandez. She testified that probably at the end of February or the beginning of March she asked Bozeman to help her. Bozeman replied that she would be there in a few minutes. then when it got to be 20 or 25 minutes, Forcier did the job herself. The inconsistency is patent. After first implicating Fernandez and Bozeman in this incident. Forcier later nied that Fernandez was involved. This inconsistency casts doubt upon the reliability of Forcier's testimony and where It is in conflict with that of Bozeman and Fernandez. I credit the latter. Even so. ForCier admits that the one inci-dent described by her in this testimony is the only one in which Forcier asked Bozeman for help. and Bozeman did not respond right away. Talbot testified that after the fall of 1975 there had been no further reports concerning friction among the employees until maybe the end of February or the beginning of March. This testimony tends to support that of Bozeman and Fernandez who stated that there was no tension after the fall of 1975 until the renewal of the union campaign, and is generally at odds with the testimony of other spondent witnesses who testified that it continued from late fall through the discharge of Bozeman and Fernandez. Bozeman testified that, with the renewal of the union campaign. differences of opinion about the Union caused an increase in the tension between the employees who were for and those who were against union representation. One group would tend to ignore the other, would not talk to employees in the opposing group, and, since they did not want to work with employees in the other camp, would call in sick when they knew that opposition employees were on duty. Certain employees, according to Bozeman. would criticize the patient care rendered by members of the ing taction, hut Bozeman denies that she knew of any plaints of lack of cooperation until the Lnion returned on the scene. To summarize, Respondent's witnesses generally testified that the Bozeman/ Fernandez-Francoeur I Harrington/ Forcier feud began in late 1975 and. though somewhat abated at times. continued through the winter of 1976 until Bozeman and Fernandez were terminated in April 1976. General Counsel's witnesses, on the other hand. testified that although there was tension between the two groups in the late fall of 1975. it abated when Harrington left the employ of Respondent and did not again recur until the ;,econd advent of the Union, at which time the polarization of pro and antiunion sympathies along previous lines of animosity again dramatically increased the hostility tween the two groups and thereby increased tension tween them. I tend to feel that the truth lay somewhere between; that is. that after the teud initially developed in the of 1975. tension between the groups was high, and though it subsided to some degree when Harrington left. it never entirely disappeared and there still existed some strain between those involved at the time the L'nion peared. b. Tension among employees during the union campaign Charge Nurse Medeiros testified that she was first ployed on September 24. 1975. then left the nursing home on January 5. and remained on leave until February 13. 1976. One day after she returned from leave. a tew weeks after the second advent of the Union, she was approached by employees Francoeur. Forcier. and Belovitch. who vised her that they were very unhappy on the floor and were considering looking elsewhere for employment. They complained to her that they were nervous and upset. and that they really couldn't function properly. According to Medeiros. their complaints seemed to he centered around Bozeman and Fernandez, who had somehow influenced two other aides. Reis and Guimond. against Francoeur for  CRAWFORD HOUSE 419 reasons that Medeiros could not understand." Reis and Guimond, it was reported, were very cold to Francoeur. Francoeur then informed Medeiros that she was going to request that she he 
rescheduled around Bozeman and nandez. Shortly after the meeting between these aides and ros, about the end of February or beginning of March. cording to the testimony of Talbot. she received a telephone call from Francoeur." Francoeur requested that Talbot duce her schedule and rearrange it so that she would not he scheduled to work when Bozeman and Fernandez were on duty together. She also informed Talbot that she was sidering getting a JOb elsewhere since it was uncomfortable working because of the lack of cooperation among the staff. She complained that ever since the paint-splattering sode the atmosphere on the floor seemed tense and ees were not cooperating. Talbot denied that the subject of the Union was hrought up at this time. Talbot replied that she was sorry to hear that Francoeur was lookmg elsewhere for employment and agreed to accommodate her with gard to the reduction of hours she requested, but she stated that it would take time before changes in the schedules could he instituted. Francoeur's with regard to this telephone call was basically consistent with that of Talbot. She testified in addition. however, that at the time of her call to Talbot had already lined up a job which was to open up 6 to 8 weeks later. She did not, however. mention this fact to hot, since she did not actually yet have the job, and it was still too early to give notice. She intended to do so at a later date when she knew for certain that she had the job. coeur testified that the intended change of employment would have involved a small cut in wages. As to her nation to Talbot as to why she wanted the reduction in hours. she testified that she told her that it was because of the tension on the floor, and, more specifkally, because Bozeman and Fernandez were not talking to her. She told Talbot that when she went into a room where Bozeman and Fernandez were, they would leave. and similarly, if the) came into a room where she was, she would leave. She complained that she did not want to work under those ditions and would rather leave. Francoeur testified that the Union was not mentioned during this discussion. Talbot. according to Francoeur, stated that she was sorrv that Francoeur wished to leave but that it was up to her.. The importance of this conversation lies in the fact that once again the tension which existed on the floor and which resulted in a lack of cooperation between certain aides was brought to the attention of management. as was the tact that Francoeur wanted her hours changed and was ering quitting her job because of these workmg conditions. To all of this. Talbot's reaction was embodied in her remark that she was sorry that Francoeur was considering leaving 16 and Gutmond were card s1gner!-. and . .1long wtth Bozeman and Fernandez. were proumon. forcter, Francoeur. and Behw1tch were tedly antiUnion. I find. for lack of any other credtble explanatton. smce neither Reis nor Gutmond """' prevwu,ly mvolved m the feud. that the fact10nahsm and resultant tensa.m were the result of proumi.Jn versus union 17 Francoeur places the call .11 mtd-Februar). I credtt I albot as to the approximate date. Francoeur\ affidavit agrees mt.lre \\Jth Ltlhot\ testtmon" than With her nwn hut that it was up to her. Clearly. at this point in time. management's concern was minimal. On cross-examination, Francoeur was asked why she cided to call Talbot at the time she did if her difficulties with Bozeman and Fernandez started the previous 
fall and continued through mid-February 1976. Her reply was that she waited until Fehruary to inform Tal hot because she was afraid of something that Fernandez had said, namely, "That her husband knew people who could get things done," and she was afraid for herself and her property. She testified that she determined to call Talbot at this time, despite this fear, because she would only be there for 6 or 8 more weeks stnce she had obtained employment elsewhere. This explanation, however. is not very convincing, for it seems to me that if Francoeur was, in fact, afraid for her personal safety and did not, for this reason. complain about Bozeman and F crnandez for several months of adverse working conditions, then when she learned that she would he leaving in 6 or 8 weeks, and thereafter would no longer he subject to the objectionable working conditions, this fact should have given her all the more reason to keep quiet and avoid the feared retribution. The average person can better withstand an uncomfortable situation when he knows that the time during which he must do so is limited. and I must assume that if Francoeur really had a genume fear of man. Fernandez, her husband, and friends, she certainly would not have complained about them at this time, just 6 to 8 weeks before being safely beyond their reach. In short. I reject this explanation of Francoeur's as a reason for the timing of her call to Talbot. The second explanation offered by Francoeur as to the timing of her complaint to Talbot concerns the fact that she was under the impression. supposedly given her by man and Fernandez. that thev had an "in" with the office: that is, that they were friendly with Talbot and \ieade. But granting, arguendo, that Francoeur was truly under the pression that Bozeman and Fernandez had an "in" wtth the office, there is nothing in the record to indicate why, in late February nr early March, Francoeur should suddenly be disabused of this apparently false impression, that is, ting aside for the moment the suspicion that the union tivity of Bozeman and Fernandez may have undermined any special relationship previously existing between them and Meade and Talbot. Lacking any supporting evidence, I reject also this explanation of Francoeur's as to the timing of her complaint against Bozeman and Fernandez. There is one explanation, however, that does seem to fit the facts with regard to the timing of Francoeur's complaint to Talbot about Bozeman and Fernandez. Ftrst of alL the record indicates that there had already existed a certain factionalism among the aides which caused a great deal of tension in the past. Francoeur admitted in her testimony that in Fehruary the tension increased" and expanded to include employees other than those initially involved m the factionalism evtdent dunng the previous 
fall. The record "Francoeur testtfied that tensiOn spread tn February 1976 among her of employee; hecause they took sides concernmg the August !975 splattenng tnndent. I reJect thts assertion as mcredthle tn !tght of the fact that both Rohmson and llarnngton, the two pnncipals mvolved, had bttn g,me for months and Bekwttch. an employee named as affected by the ston. was not hired unttl hnuary 1976. long after the car splattenng tncident and departures of Robmson and Harnngton.  420 DECISIONS OF '-JATIONAL LABOR RELATIOI\S BOARD does not contain any evidence of a change in the workmg conditions at the nursing home to which this increased sion could possibly be attributable other than the union campaign, during which a number of employees revealed to Bozeman that they would quit if the Union came in. Then about this time. Bozeman became engaged in the discussion with Francoeur concerning the Union which Bozeman noted was her last conversation with Francoeur on the ject and during which Francoeur again rejected the Union. This discussion, as noted previously, became heated and apparently ended with Francoeur shouting at Bozeman that the latter had been ignoring her. It would appear that this argument between Francoeur and Bozeman and the union/antiunion factionalism most likely precipitated both the meeting of the antiunion faction with Medeiros and Francoeur's call to Talbot. For the record reveals that the subject matter of the Francoeur-Bozeman discussion volved Francoeur's angry charge that Bozeman was ing her, and the subject of Francoeur's complaint to Talbot about Bozeman and Fernandez similarly concerned their ignoring her by leaving whenever she entered a room where they were. Moreover. Francoeur was angry at Bozeman and shouted at her during their discussion. and her plaint to Talbot included the fact that there was tension on the floor. Finally, Francoeur advised Talbot that she no longer desired to work with Bozeman and Fernandez. I conclude, from the similarity of subject rna tter, the timing of the Francoeur-Bozeman argument her call to Talbot (about the end of February or early March), and from Francoeur's request that her shift he changed in order to avoid working with Bozeman and Fernandez. that her call to Talbot was precipitated by her argument with man and the factionalism which existed 
in general. l also conclude that since Francoeur's argument with Bozeman precipitated, in part. her call to Talbot, she discussed with Talbot her conversation with Bozeman which led to the argument. including those portions of the discussion cerning the Lnion, Bozeman's solicitation of Francoeur to join the Union and Francoeur's rejection of the solicitation. Despite Francoeur's testimony to the effect that the ments or discussions concerning the Union never increased tension, l find that whatever tension still existed in ary 1976, which was a hangover from incidents which had occurred the previous fall and which may have been due in part to personality differences, was exacerbated by the tion taken by the various employees for or against the Cnion. For there was admittedly an increase in tension cisely at the height of the union campaign, there was a deeply severe difference of opinion between the pro and antiunion factions, and there is no credible explanation for the increase in tension other than this dichotomy caused by pro and antiunion sympathies, the 6-month-old argument about the paint-splattered car notwithstanding. Finally, in his testimony concerning the union campaign Meade mitted that the union organizational drive caused tension among the employees and that this tension was added to the normal amount of tension endemic to nursing homes because of their nature and because of the frequent tence of ordinary personality conflicts. About the same time that Francoeur made her phone call to Talbot requesting a rescheduling of hours, Belovitch sent a note to Talbot. likewise requesting a change in her ule. and also to avoid having to work with Bozeman and Fernandez. I find that the action taken by Francoeur and Belovitch in advising Talbot that they did not wish to work with Bozeman and Fernandez. occurring, as it did. shortly after their meeting with l\1edeiros, indicates a joint effort supported by Medeiros. I find also that at this point in time, Medeiros effectively joined forces with the antiunion tion against the prounion faction led by Bozeman and nandez. an alliance which eventually proved instrumental in effectuating their termination.'' After Belovitch sent her note to Talbot requesting that she not be scheduled to work with Bozeman and dez. she met with Talbot and asked her, in person, that her hours not be scheduled when Bozeman and Fernandez were on duty together. Talbot agreed. This meeting occurred about the end of February or beginning of March.20 During the meeting, Belovitch also discussed with Talbot an dent which had occurred in late January or early February involving Fernandez. On this occasion. Fernandez left the nurses station to answer a light in room 16. Belovitch then heard Fernandez screaming at patient Bouvier: "What the hell do you call this? Who the hell do you think I am?" When Fernandez returned to the nurses station she told Belovitch what had happened. She recounted that Bouvier had been 
eating an orange and had thrown the peels all over the floor and the bed, so Fernandez picked up the orange peels. threw them in bed with Bouvier. and told him to sleep with them. Fernandez then told Belovitch of a lar incident that had occurred in the past when she was working on the 7-3 p.m. shift. On that occasion, according to Fernandez. Bouvier emptied his night stand drawer, tering its contents all over the floor. Fernandez then went to get Talbot and brought her back, and both Fernandez and Talbot then sat Bouvier on the floor and had him pick up the articles21 When Belovitch met with Talbot and told her of the "orange peel" incident it was about 2 weeks after it occurred and was incidental to her request for a change in schedule. When Talbot heard about the "orange peel" dent and the story about her and Fernandez making vier pick up his clothes, she made no comment, so far as the record reveals. concerning what she would do about it. parently, she did nothing at the time, not even discuss these matters with Fernandez. Belovitch denies that her request for a change in schedule and her relating of the "orange peel" and other incidents to Talbot had anything to do with the union campaign. Following her meeting with Francoeur, Forcier. and Belovitch, Medeiros met with LPN Mary Anne Lincourt and discussed with her the situation existing on the floor. According to Medeiros, the two nurses discussed the sive atmosphere on the floor and the great amount of sion which existed among the employees. Medeiros testified 19 Talbot's test1mony that she received Belov1tch's note on March 19 is regarded as error since Belov1tch testified that she sent it in February. 2o Belovitch's testimony concerning her vanous meetings with Talbot is confused and at times contradictory. The a hove description of the events and their tJmmg IS on the most lngical sequence of occurrences. I beheve that Belovitch lhscussed of these W1th Tal hot on more than one ()Ccaston. 21 Talbot demed that mcidcnt ever occurred.  CRAWFORD HOLSE 421 that at this time certain aides would only help certain other aides -in particular. that Bozeman and Fernandez would only help each nther, that Guimond and Reis would only help each other, and that Francneur. who at first helped everyone. later did nnt receive help when she requested it, so she stopped helping Bozeman and Fernandez." After discussing these matters hetween themselves. hoth ros and Lmcourt hrought the matter to the attention of Talhot. This occurred ahout the first week in March within a week of Francoeur\ request for a rescheduling of hours. When Lmcourt and Medeiros arrived at Talhnt's office thev informed her that things did not seem to he right on floor. Medeiros told Talhot that when she returned from leave in mid-Fehruary there appeared to he a great deal of friction among the employees. She advised Talhot that she had noticed a lack of cooperation among the aides. noting 111 particular that Bozeman and Fernandez would help each other as would Guimond and Reis: that Forcier would help everyone: hut that Francoeur had helped everyone at first, hut later when she did not receive any help in return, stopped helping Bozeman and Fernandez. She added that neither she nor Lincourt could pinpoint any particular son for the friction which existed hut noted that the tudes of Bozeman and Fernandez were had. In explicatiOn. however. \1edeiros and Lincourt noted that when dez and Bozeman were on duty, it appeared that they pleted their assignments quicker and were done earlier than the other g1rls. hut that the rooms which the\ worked nn did not look as neat as they should. Talhot ros and Lincourt to ohserve all of the aides on their shifh. to watch their work performance. to check the1r rooms and patients, and to call any of them hack who had not pleted their assignments. According to hoth Talhot and Medeiros, the Union was not mentioned during this sation. nor did Talhot ask Medeiros or Lincourt what the causes of the tensinn and hostilities might have heen21 When Medeiros was asked why she had not hrought these matters tn Talhot's attention previnusly, she stated that she thought that the employees themselves wnuld take their complaints to Talhot rather than to herself. She added that she did not do so hecause. on several occasions previously. Fernandez and Bozeman had stated that they had an "in" with the office and she, heing newly hired .in Septemher 1975. helieved that this might have heen true. She further explained that Fernandez had stated that if anyone wronged her. "she had friends." implying, again. possihle retrihution. Medeiros testified that hecause of Fernandez' statements to this effect. she was afraid of going to the office hecause she was afraid of something happening to herself. to her property, or to her family. Finally. in March she went anyway. I reject these reasons proffered hy Medeiros in tion for the timing nf her report of Fernandez and Bozeman "In her affiJavrt. \iedeiros noied that Francoeur and St. Dennrs would only help each other. Her far lure to mentron thrs rn her lestimonv indicates a shadrng of thai lestimony in favor of Respondent . n I find thas mned1hle. I can nut con\.:cive of Mcde1ros gomg to Talhot to comrlain ahout the existence uf tension Without mentioning liS cause and WJth\lUt hemg LJUC\lioned tn ats caw .. e. I am that ros aware that the fndi\lll among the ant1umon and pruumon factions was cau"ed. in part. hy the unum actJ\'it_\ of Rolt'man and Fernande7. and reporlt:'d a\ mw.:h tn I aH)i.)t. to Talhot for the same reasons I rejected them when offered hy Francoeur: namely, that there is nothing in the record to show why \1edeiros should sudden!; decide during the first week in \1arch that Bozeman was no longer dangerous or that Bozeman and Fernandez no longer had an "in" with the office. unless of course the1r support of the Cnion was an mdication that Resp('ndenL Bozeman, and Fernandez nu longer shared mutual interests or goals. \1oreover. it must he rememhered that Medeiros was a charge nurse. For her to claim that she had not previously adv1sed Talhot of her dissatisfaction with the work of Fernandez and man. aides whom she was responsible for directing. because she feared they had an "in" with the office, would strain the credulity of the most naive. I find that the decision to cuss With Talhot the tension on the floor and the "poor attitudes" of Bozeman and Fernandez was prompted hy the disruption caused hy the lack of cooperation among the aides, wh1ch in turn was caused by a comhmatJ<lll of sonahty conflicts and mcreased tension due directly to the un1on activ1ty of Bozeman and Fernandez. Follow1ng her discussiOn with and Medeiros, Talhot checked with another charge nurse, Ms. Geery. who reported that. although there was some friction and not all that much cooperation, on the nights that she was on dut\ she did not have too many prohlems. Again. according Talhot. there was no discussion concerning the Umon. Medeiros testified that after her meeting with Talhot the situation on the tloor got progressively worse as time went on. The failure of certain aides to help others continued and tension mcreased. But although 11 was admittedly ros' JOh In mstruct the aides on these matters, Medeiros did nothing ahout them. She tesllfied that she did not know whv the two groups of employees did not get along and that. although she did not like the results of the apparent ammosity. she did nothmg to discover the root of the lem. Yet. after teslifymg that she did not know what caused the prohlem. she specifically denied that the Umon had anything to do wah it. I find that Medeiros, throughout her testimony. attempted to support the position of Respondent wherever possihle. On direct examination she tended to shade her answers to henefit Respondent's case. On examination. she consistently failed to he candid with her answers. Her entire demeanor while on the stand lacked forthrightness. Contrary to her testimony, I find that deiros was fully aware, as was everyone else, of the union activity going on. of the role of Bozeman and Fernandez in the Union's organizational campaign, and of the reasons for the friction hetween the two factions of employees working for her: namely. the comhination of personality conflict and prounion and antiuninn sympathies. On the evening of March 18,24 Bozeman. Fernandez, Re1s, and Carol Guimond were sitting in the living room after having completed their assignments. Medeiros came hy and asked Fernandez to change patient Vincent. nandez:' delayed momentarily to put out her cigarette when Medeiros shouted. "Right now'" Fernandez went to change th1s mcident as lX.Turnng lln the C\'emng of \1arch 19. hut Indicate that Bo1eman and Fernandez tm dut\' \1arch 18, hut not on \-larch 19. -BJsed upt1n the teqirnon)' of Fern.wdez. '-'ht) lTCliited ""here\er her testJffilln) 1n c,mflict w1th \1edemi'l IPr rea'i(Jnl\ explameJ ah-ti\C  422 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Vincent as ordered. then returned to the living room. Five minutes later, Medeiros returned and said that there were three patients in room 117 that needed changing. According to Fernandez, Medeiros told her. in a rude manner, to change them. Fernandez, as she got up, noticed Medeiros look at the other nurse that was with her and nod. dez interpreted the gesture to mean. ''I'm going to keep them hopping tonight, whether they want to or not."2" Bozeman and Fernandez went down to check the patients and on the way hack Fernandez, annoyed at Medeiros, was mimicking her, saying. "Change him now, well does she think I'm going to change him in an hour?" She then mented that she would talk to Talbot about the incident. Medeiros heard this remark and told Fernandez to go ahead and tell Talbot. C. The Events of March 19 On March 19. Medeiros requested that Talbot meet with her. Forcier. and Francoeur. Talbot agreed to the meeting, and Medeiros then called Francoeur and Forcier and asked them to attend a meeting to he held in the small room adjoining the recreation room and tell Talbot how they felt. Attending the meeting were Forcier. Francoeur, Medeiros and Talbot. When the employees first walked in. Talbot immediately asked them what complaints they had against Bozeman and Fernandez. At that point the employees all began talking at once. They spoke to Talbot about dez and Bozeman, their work habits. attitudes, and a ber of incidents in which the two had been involved. cording to Medeiros, she told Talbot that Bozeman and Fernandez hurried through their assignments and. as a sult. their patients looked washed but smelled had and their rooms were a little sloppy. She also related that Francoeur had heard Bozeman sav that she would only give patient Vincent the bedpan a night. Francoeur confirmed this. She elaborated on this matter hy advising Talbot that when she went around to give medication to Vincent. Vincent would ask which of the nurses aides would he assigned to her that night and if Medeiros answered that it was man or Fernandez, Vincent would say. "Oh no1Ł oh my God!" Medeiros noted that Vincent objected particularly to Bozeman_ll Medeiros also related to Talbot that she had heard Bozeman and Fernandez saying that they would rather call in sick than work with either Francoeur or vitch if they were both on duty at the same time, or. if both were on duty together, Bozeman and Fernandez would port in together, hut not singly. Medeiros also recounted an incident during which Fernandez reportedly swore at tient Bouvier. Forcier narrated that several times she heard Fernandez and Bozeman swearing in the living room loud enough for everyone to hear and that she was tired of it. She mentioned in particular that the evening before, or two nights before. Bozeman and Fernandez had spent hours sitting in the ing room. swearing the entire time loud enough to he heard 16 Mede1ros admits wmkmg at Lmcourt at about this t1me. hut Jcmes that it had anything to do wtth her order to Fernandez. In ltght of my finding earlier that Medeiros had Jmned the antt-Fernandez-Boz.eman factton. nandez' mterpretation may well have heen cnrrect. 21 Despite the testtmony of Francoeur and Medetn" on th" 'Uhject, Tal· hot could not recall hearing about it. in the patients' rooms which adjoined. although no patients were present in the living mom at the time. Francoeur reported about an argument which Bozeman had had 
with Mary Anne Lincourt. She did not know how the argument started hut recalled hearing Bozeman ing at Lincourt and telling her that it was none of her ness how many days a week she worked or took off and that as a nurse Lincourt was nothing. This incident purportedly occurred around the holidays in December or early ary. Francoeur then related several incidents which had been reported to her hy other aides. She told Talbot of an incident reported to her by Belovitch and another aide wherein a patient's family had requested a blanket for her, hut Bozeman told them that the linen closet was locked though, in fact. it never was. She then reported that when Bozeman was on duty with employee Kathy Crofton, man would sit at the desk until 8 p.m .. talking to Crofton. and then would go do her assignments and he hack hy 8:30 p.m. After being shown her affidavit. Francoeur testified that at the March 19 meeting she also reported that man and Fernandez would not respond when she requested help.2" and that Bozeman on several occasions swore in front of patient Lavelle. Elsewhere Francoeur testified that she could not recall whether or not she brought up the subject of Bozeman's use of had language. Tal hot expanded on the testimony of the others noting in particular how Francoeur complamed on this occasion that the patients were being herded like cattle; that "at anytime you needed help you were unable to get it, particularly if Fernandez was on duty, hut that they felt there was a eral lack of cooperation on everyone's part." Talbot also testified that Medeiros complained that on one occasion she had asked Fernande7 to change a patient and when nandez did not get up as soon as she was asked. she told Fernandez to "Get up and change her now." Medeiros felt that it displeased Fernandez greatly to he told to change the patient. During the March 19 meeting. according to those present. no mention was made of the Union nor of the union sympathies of Bozeman. Fernandez. Francoeur, or Forcier. Talbot testified that it was the general consensus of those present that it was uncomfortable working at the nursing home and that they would all consider seeking employment elsewhere if the situation at the home continued as it was. Forcier denied telling Talbot during the meeting that she would leave Crawford llouse, hut stated that she did say in connection with the tension on the floor that, if Talbot dtd not do anything about the problem, she would lose a lot of good aides. As the meeting came to a conclusion. Talbot promised those present that Bozeman and Fernandez would receive written warnings which they would he quired to sign and that the warnings would he placed 111 their personnel folders. Finally, Talbot told Medeiros that if anything else occurred with regard to the matters discussed at the meeting, she was to let Talbot know. Consideration and analysis of the March 19 meeting tlects an assemblage of antiunion employees meeting with management for the sole purpose. known in advance, of "forcter could not recall th" 'uhject hetng dt"u"ed at the March 19 meet mg.  CRAWFORD HOUSE 423 criticizing the work habits and attitudes of known union protagonists, who were not mvited to face their accusers or defend themselves against the charges leveled against them. Bozeman had heen employed hy Respondent, off and on, since February 1973: Fernandez since March 1970. There is nothing in the record to indicate that up until within a few weeks of their discharge Bozeman and Fernandez were sidered other than valuable. trusted employees. Yet, after hearing the allegations leveled at them hy their accusers, in their absence, Talbot declared that on the hasis of these allegations and without further investigation or tion with the accused, she was going to issue written ings to them. The record is devnid of am evidence which could possihly explain this heavyhanded approach other than that the meeting was intended as a kangaroo court, the sole purpose of which was the collection of incriminating data to support adverse action to he taken at a later date. An analysis of the record with regard to the subject matter of the allegations against Bozeman and Fernandez reveals the following: With regard to the charge that Fernandez and Bozeman hurried through their assignments. \1edeiros testitled that these matters came to her attention between earl) March and the March 19 meeting and that on a few occasions she did mention to Fernandez that certain patients did not pear washed. On those m:cas1ons when Medeiros tioned Fernandez ahout having failed to wash her patients, Fernandez advised Medeiros that she had, indeed, washed them. Medeiros testified that these incidents added to the tension because it was "their word against mine." Medeiros also testified that she did not have the same kind of lem with the other nurses to the same degree as she d1d with Bozeman and Fernandez, and noted that while other aides were still working on their assignments, Bozeman and nandez would have completed theirs and would he sitting in the living room. According ttl Medeiros. they frequently started their assignments late. worked for onlv 45 minutes to complete their assignments, and when comp-leted. left the rooms untidy and their patients looking washed hut ing had.lŁ The deterioration in Bozeman's and Fernandez' work. according to Medeiros. hegan in the latter part of Fehruary. Medeiros testitled that Bozeman and Fernandez at that time hecame "worse" as employees because of their failure to take care of their patients and because of their attitude toward certain of their fellnw workers. However, the record reveals that patients wnuld, from time to time. complain ahout nther nurses aides. For stance, patient Vincent complained to St. Dennis that aide Guimond had not washed her thoroughly. St. Dennis ported this to the charge nurse who advised Guimond. Thereafter, Guimond confronted Vincent and denied her accusation. The record does not reveal precisely when this incident occurred. hut clearly the matter was handled far differently in Guimond's case than were the alleged lems concerning Bozeman's and Fernandez' failmg to prop-rhe recon.i reveab el.;;;ewhere. h1.lwncr. that the prtlhlem. 1f mdeed 11 not umque to Bozeman anJ Tal hot. nn June 7. J weeks after the of Bozeman and Fernandez, found 1l l\l Issue a verhal warmng tn the entire mght sh1ft for hurrymg through thetr ass1gnmenh and fadtng tn pwpcrly the unne 1.1tr the1r erly wash their patients. Guimond was permitted to work out the problem direct!) with the patient and no warning notice was issued or. as far as the record indicates. even contemplated. With regard to the complaint that Bozeman refused to make the bedpan available to Vincent more than once per night, the record indicates the fi1llowing situation: Medeiros testified that the problem came to her attention between early \1arch and the March 19 meeting, that this was one of the things that prompted her eventually to talk with Talbot. and that at the March 19 meeting she asked Tal hot If there was something that could he done ahout it. Medeiros stated that hefore March 1976 she knew nothing ahout Bozeman denymg the bedpan to Vincent and that although she first became aware of this problem some time between her meeting with Talbot in earlv March and their later meeting on March 19, she did not Jo anything ahout the problem at the time it was discovered because \1edeiros felt that Bozeman and Fernandez had an "in" with the Ike and because of the threats from Fernandez, discussed supra. However. on cross-examinatiOn, Medeiros testified that hy "the office" she understood that Bozeman and nandez meant Talbot and Meade, and since Medeiros had already. in late February or early !'v1arch, visited Tal hot with complaints ahout Fernandez and Bozeman. it follows that she no longer could possibly feel any qualms ahout reporting Fernandez and Bozeman to Talbot a second time. Further. the same argument holds true with regard to the alleged threats from Fernandez and her t:1mily. Medeiros brought complaints against Bozeman and Fernandez to the attention of Tal hot in early March. though Fernandez had issued her alleged threats the pre\·ious t3ll. Then when deiros learned of certain alleged problems which came to her attention after her tlrst meetmg with Talbot, she claimed that she did not report them to Talbot hecause of these same threats which occurred prior to her first report to Talbot. I find Medeiros· testimony unconvmcing. Once she determmed to report Bozeman and Fernandez to hot the first time, despite their alleged "in" With the office and their threats again'! her, I cannot accept Medeiros' explanation that she would not report their deficiencies which came to light thereafter, because of the same fears. Smce she reported them the first time without any siOns, one would assume that her fears would have, at least to some degree. heen dispelled. Rather than to buy the planation proffered hy Medeiros that she d1d not report Bozeman for failmg to give Vincent the bedpan more than once per night because she feared that Bozeman and nandez had an "in" with the office and because Fernandez might physically harm her or her proper!), I prefer to lieve the simpler. less convoluted explanation that she did not report it because she did not consider 11 that Important. Morwver. Talbot could not even recall the subject heing d1scussed in March, so she too must not have considered 11 important at the time, if. in fact, it was ever mentioned. In support of this conclusion it should he noted that Medeiros m her atlidav1t stated, "If any employee under me does anything wrong, I always go to Mrs. Talbot with it, that day or the next." :\1edeiros testified to the correctness of that statement and to the fact that it was her JOh to see that the aides d1d their JOhs correctly. Medeiros admitted, how- 424 DECISIONS OF NATIONAL LABOR RELATIONS BOARD ever, that she did not always follow these instructions and had failed on occasion to instruct Fernandez and Bozeman with regard to things they did which she believed were jectionable. Thus. according to her affidavit, she learned on about February 13. when she first returned from leave, about Bozeman's refusal to give to Vincent the bedpan more than once per night, yet she did not advise Talbot about this situation10 nor discuss the matter with Bozeman. This shows that Medeiros did not consider this matter of extreme urgency at the time she first heard about it. The same argument holds true if it were granted, as she testified, that she first heard about this alleged abuse in early March. According to Francoeur. Bozeman had mentioned to her many times in front of the other aides, beginning in ber 1975, that she only gave Vincent the bedpan once per night. Yet neither Francoeur nor the other aides ever did anything about It until the March 19 meeting when coeur advised Talbot of the problem. When asked why it took Francoeur so long to bring the matter to ment's attention, she replied that it was because at this time the problem became so physically acute for Vincent. I reJect Francoeur's explanation of the reason for the timing of her report and conclude to the cnntrary that, although man's restricted offering of the bedpan to Vincent was well known to Francoeur since the previous fall, she determined to advise management of this matter when invited to do so hy Medeiros as part and parcel of the general inquisition into the work habits of Bozeman and Fernandez. The ing supports the latter view. Nothing supports Francoeur\ testimony. Further, it should he noted that Francoeur never testified that Bozeman refused to afl(ml Vincent use of the bedpan more than once per night: rather. she testified only that Bozeman had claimed that this was her practice. Clearly, under the circumstances in which these reports were received hy Talbot, the least that should have been done. in all logical fairness. was to ask Bozeman her side of the story. Instead, Talbot announced that written warnings would he issued. For the record, Bozeman denied ing Vincent's use of the bedpan as well as ever stating that she would give Vincent the bedpan only once per night. St. Dennis also testified, though she did not attend the March 19 meeting. that many times Vincent told her that Bozeman would only give her the bedpan once each night, no matter how many times she requested it. She testified that she considered this to he a senous matter and reported it to charge nurses Lincourt, Audit and Medeiros, JUst as she reported all complaints from the patients to the charge nurses. These reports to the charge nurses concerning man and Vincent all occurred prior to February 18, hut Talbot never came hack to talk to St. Dennis about the matter. St. Dennis noted that these complaints were quent and concerned other nurses aides as well as man. Since nothing was ever done concerning Vincent's merous complaints about the bedpan. I am led to believe that management did not take these complaints seriously. It is noteworthy that these complaints had been going on for months and no action was taken, until the advent of the Union and Bozeman's involvement in the union campaign. Perhaps the situation at the nursing home with regard to 30 Medeiros testified that her affidavit was mcorrect and that she learned of the hedpan mcident in early March. The poinl is made m either case. patient complaints IS best reflected hy St. Denms' mony, wherein she stated that some patients dramatize a lot of things, hut that the nurses do not know whether they are just dramatizing or if the problem is real. In these-ations, according to St. Dennis. the patients must he given the benefit of the doubt. St. Dennis agreed with the tion of counsel that, due to their advanced age ( 111 the 80's and 90's), sometimes the patients had to he treated as dren, and the nurses had to he stern with them, yet still treat them with digmty. From the totality of all of the testimony on the I conclude that Bozeman did, in fitct. that she would give VIncent the bedpan once per night. hut her treatment of Vincent with regard to her limiting Vincent's use of the bedpan was well known to most. if not all, of the nurses aides on the floor. to at least three charge and, fore. probably to management; and that her handling of the situation was not the cruel and inhuman treatment that Respondent belatedly suggests--though perhaps open to question as indicated hy the testimony of other aides hut rather the result of Bozeman's considered Judgment. n:pted hy management without question f{lf several months at least, until the March 19 meeting when the matter denly became important to support the case of the union faction against her. The third matter that Medeiros brought to Talbot's tention concerned the fitct that she had heard Bozeman and Fernandez. say that they would rather call in sick than work alone with Francoeur and Belovitch when they were on duty together. But this statement only mdicates the tence of t;Ictionalism among the employees of which all present had been aware for some time. It was well known that Fernandez and Bozeman d1d not want to work with Francoeur and Belov1tch and the latter did not want to work with the f(Jrmer. Yet, until this time. no one took action to insure better cooperation on the floor. On the trary, both Francoeur and Belovitch explicitly requested that they not he scheduled with Bozeman and Fernandez, and management found nothing wrong with this request and granted it, at least insofar as Francoeur was concerned. The tact that It was determined that there was something wrong with Fernandez and Bozeman, known union ents, preferring not to work with Francoeur and Belovitch, while at the same time it was all right for Belovitch and Francoeur" to try to avoid working with Fernandez and Bozeman, clearly indicates a prejudice 111 favor of the union faction, if not a shared community of interest with. The f()urth incident discussed on March 19 involved nandez' swearing at patient Rene Bouvier early in \:larch. On this occasion, according to \1edeiros, who heard what occurred while at the nurses station, Fernandez had gone down to Bouvier's room to change him because he had "messed in his bed." Fernandez began swearing at Bouvier, complaining to him and indicating that there was no need fi.1r him to have done what he had done. An argument sued during which. from the language heard hy Medeiros. Bouvier was apparently threatening to throw a urinal at Metras also requested a change m s<.:hedule so as to avoid v.·orkmg wllh Bozeman, hut the record not clear on whether th1s occurred pnor ur 'equen! w March 19.  CRAWFORD HOliSE 425 Fernandez. and Fernandez in return threatened him with a punch in the mouth if he did throw it. Though the tion and accompanying expletives uttered hy Fernandez were witnessed at the time hy charge nurse Medeiros, she did nothing ahout it. She testified that she did not send Fernandez home hecause she did not know that she had authoritv to Fernandez home. But whether or not deiros knew at the ume that she had authoritv to send nandez home. the fact remains that she did nothing at all. Despite the alleged and apparent seriow.ness of the dent. Medeiros did not report it to Talhot or Meade or even discuss it with Fernandez. Since Medeiros testified that whenever an employee under her supervision did anything wrong, she always reported it to Talhot the same or the following day. I cannot heiieve that she considered the dent important at the time it occurred. and hut for the den desire to huild a case Fernande1 and Bozeman on March 19 and thereafter. the matter wt>uld certain!\ have heen f(>rgotten. Two other incidents involvmg Fernandez' alleged!) swearing at patients were also discussed at the March 19 meeting. One purportedly occurred in early March when Fernandez swore at Bouvier on a second occasion, and nne occurred in mid-March when she swore at a patient named Sousa." In neither case did Medeiros do an',thing ahnut these incidents when she first heard ahout them hecause. according to her. she was afraid of Bozeman and dez. and hecause she helieved that they had an "in" with the office. F nr reasons discussed supra. I reJect this titln and once agam find that these lllCiderw, v.ere not ported he.:ause they simply were not regarded at the time a' sufficiently important to report. Forcier testified that at the meeting of March 19 she complained to Talhot ahout the tension tln the Aoor and that one of the things contrihuting to the tension was the swearing that took place. on occasion. in the living room area. Forcier noted that hoth Bozeman and Fernande1. had used vulgar language hefore and that sometimes it was done in a joking manner. hut that she was not always a hie to tell when it was done jokingly or seriously. But Forcier on none of these previous occasions ever reported man's or Fernandez' vulgaritv until the meet1ng of March 19. When asked why she suddenly decided tu repurt this matter on Mar.:h 19 when she had witnessed It on ous occaswns hefore. Forc1er wa;;, nonresponsive. stating only that doesn't swear herself and did not feel as though she had to listen to it. Forcier reported. in particular. an incident which curred the night hefore. 
on March 18. On this occaswn Bozeman and Fernandez appeared to he aggravated with the other aides and nurses and referred to them. larly Medeiros, as a "f -asshole." Althnugh Forcier was not apparently certain ahout the reasons Bozeman and nandez were upset with Medeiros, one of them had heen complaining ahout the way Medeiros had heen checking their work and it seemed to her as though this may have caused their aggravation." According to Forcier, Bnzeman ·11 denJt'\ at these pdtJento;;. hut I finJ that she d1d so Though pcrhar" J"nrc1er d1J not knn\\ why FernanJe1 anJ Bozeman were angry w1th Medeirn:-.. 11 rertam that 1t wa., the result of the ··wmk and O(Kf' mcaJent. supra and Fernandez were also angr) With Francoeur. St. Dennis, Belovitch and Metras hecause of prohlems nn the Aoor. Although For<.:rer did nnt indicate what these prohlems might he, it is notahle that all t>f the employees she Ironed were in the antiunion faction. With regard to this particular night of excessive swearing, Medeiros testified that 'he heard a great deal of swearing emanating from the living rt)()m14 She recognized the voices of Bmeman and Fernandez as the employees doing the sweanng. Though she testified that It was hetween 8 and 9 p.m .. and it was possihle that a few VIsitors might still he around and patients m nearhy moms might still he awake. Medeiros did nothing to make Bozeman and Fernandez stop using the ohJeCtionahle language she was hearing. ht1t testified with regard to this mght nfheavy swearing that no patients complained to her ahout the sweanng, and that 'he did not know If patients were present at the time and could not recall whether or not she myuired further mto the matter. A tier that night. according to Talhot. there were no further mstances <)f !(lUI or ahusive langaage hrnught to her attention concerning Fernandez. With regard to the argument hetween Lrncourt and nandez a' reported tlll March 19 hy Francoeur, it need only he noted that the argument had occurred almost 4 months he fore. that Lincourt apparently ne\ er hothered to report it. and that Lmcourt wa' not called tt> testrf\ at the heanng nmcerning the matter. I conclude. once agam, that the dent was of little or no sigmficance at the time It occurred. and was <1111) given consideration on March 19, when the antiunwn litction of Francoeur, F<>rner, and Medeiros termined to hring to management's attention any and all mCidents. maJor or minor, which they might recall and which could possihl) he used against Bozeman and del. But Francoeur did not hmit herself tu relatmg incidents mvolving Buzeman and Fernanda of which she herself had tirsthand knowledge, hut also repeated stories ahout them whrch she had heard from other aides, including the alleged incident invohmg Bozeman's refw,al to make a blanket av;lllahle to a patient when requested to do so by the tient's r;unrly. Talhot did not state, when she heard this story, that she wuuld check it out with Bozeman to mine whether it actually occurred. and if so, why it curred. Instead she 'tated, at the end of the meeting, that Bozeman would he Issued a written warning. Talhot te,tiiied that she was told at this meeting that th.:re was a great deal uf tenswn !ln the floor. She also testified that she was aware of the union campaign at the home at th1s time and presumed that some nurses aides were f!lr and agamst the Lmon. She denied knowrng or heing ltlld, however. that the tenswn was due to the Lnion or to the employees having taken different sides with regard to the campaign. Rather. she testified that the sion wa' due to a lack of cooperation among the aides, that they were not helping each other and that thrs was due to "Medetros placed thiS mctdent as occurnng <>n the e'emng of March t9 after the meeting. but ForCier te<;tiJicd that It occurred on March 18, and ne1ther Fernandez nor Bozeman worleJ lln M.:tr(h 19, all four '""ked on March I R. I find thdt the mndent tK:curred <>n \1arch I R as FnrCJer and was a JJre(t result ,lf the e.Hher argument Oetv.een Fernandez and \1edeirns wh1ch O{..'Curred that C\cmng:  426 DECISIONS OF NATIONAL LABOR RELATIONS BOARD the fact that they just did not like each other. Talbot ted that the lack of cooperation was general and that man and Fernandez were not the only ones responsible for this lack of cooperation. She understood, from what the aides were saying, that no one was helping anyone. Talbot, when asked why she chose to pick on Bozeman and nandez if no one was helping anyone, answered that it was because those were the complaints she received. She stated that she never bothered to bring to the attention of dez and Bozeman their failure to cooperate with other aides. Interestingly. Forcier could not recall the failure of Bozeman and Fernandez to help their fellow aides coming up at all during the discussion with Talbot on March 19. Medeiros testified that the reasons that she decided to have the meeting with Talbot on March 19 were the various incidents discussed at the meeting bedpan incident. the incidents involving the swearing at patients Bouvier and Sousa, the statements by Bozeman and Fernandez that they would rather call in sick than work with the others. the attitudes of Bozeman and Fernandez. and the tension on the floor in general. But I have found, for reasons ated above. that the incidents relied upon as the basis for calling the March 19 meeting were of little or no icance. for they were remote in time and were considered of little or no importance when they occurred. I find. fore. that Medeiros brought about the meeting with Talbot on March 19 because she allied herself with the Francoeur I Forcier faction against the Bozeman/Fernandez faction, partly because of personal conflicts with the latter. hut probably also because her philosophical differences; that is. her antiunion sentiments, freely admitted in her testimony. permitted her to sympathize with those employees who were antiunion. as opposed to those employees in the union group. The incidents discussed at the March 19 ing were merely the vehicle used by Medeiros. Forcier. and Francoeur to undermine the employment position of man and Fernandez. The result of the March 19 meeting was to do just that. Talbot assured them. without further investigation and without attempting to obtain the other side of the story. that Bozeman and Fernandez would ceive written warnings. About the time of the March 19 meeting. employee ras, like Francoeur and Belovitch before her. notified hot that she no longer wished to work every weekend as she had been doing. hut rather every other weekend so that she would not have to work with Bozeman. During the sion concerning this matter. Metras related to Talbot an incident wherein one of Bozeman's patients wanted cookies and milk and Bozeman did not want to go through the trouble of getting them for her. Forcier therefore got the cookies and milk for the patient an act which aggravated Bozeman, who stated that she should not have done this since the individual involved was not Forcier's patient. The record does not indicate when this incident occurred or what, if anything. was done about it. At the same time Metras related to her. for the second time. an incident which had occurred the previous summer, shortly after she first came to work at the nursing home. On this occasion. it was about IS minutes before quittmg time when she asked Bozeman to help her change a patient who was found lying in unne. Bozeman allegedly told her JUSt to clean up the urine but to leave the patient for the next shift to change. Within a day or two of the incident. the word got hack to Talbot who shortly thereafter questioned Bozeman about it. Bozeman denied that it ever happened and the incident was apparently forgotten until brought up for the second time in March 1976. several months later. Since the time the incident occurred. in the summer of 1975. Metras and Bozeman did not get along well. Bozeman warned ers to watch out for Metras, charging that she was a blemaker. Although Metras testified that the reason she wanted her shift changed was because Bozeman would not help her and she would not, therefore. bother with Bozeman, she cited the incidents described above as additional reasons why she did not care to work with Bozeman. She noted that tension existed on the floor which was due to a lack of cooperation between Bozeman and herself and between Bozeman and Francoeur. She noted also how Bozeman nored Francoeur. The record is not dear on whether this discussion tween Tal hot and Metras was the result of an independent decision on the part of Metras, whether it occurred ing a meeting with other employees. or whether Metras was specifically contacted hy Talbot in order to dredge up the old incident for use against her. I am inclined to believe that there had to he some discussion between Metras and the other employees or with Talbot which precipitated the discussion between Talbot and Metras which so closely sembles the meeting of March 19. hoth as to timing and purpose. Within a day or two of the March 19 meeting, Belovitch heard about the other nurses aides complaining to Talbot about Bozeman and Fernandez. and advised them that she too wished to talk with Talbot about incidents involving Bozeman and Fernandez which she knew about. Atier cussing the matter with the other aides. with whom vitch admitted friendship, she went to Talbot to discuss Bozeman and Fernandez with whom she admitted the tem:e of friction. In her discussion with Talbot she once again related the "orange peel" incident which she had cussed prevtou;,ly with Talbot tn late 1-"ehruary or early March. D. The f:rent.1 of" March 2_' 23 On March 22 fernandez sought out Talbot in order to discuss with her the argument which she had had with deiros on March 18, the last day on which she had worked previously. She asked Talbot if she could speak with her and Talbot replied affirmatively, adding that she also wanted to speak to Fernandez. Fernandez then described her argument with Medeiros, complaining that Medeiros had been fresh and snappy with her, and describing the gesture to which she took exception. She stated that she felt like smacking her hut knew that if she dtd so she would lose her job. Talbot stated that Fernandez was expected to low the orders of the charge nurse hut agreed to speak to \1edciros about the matter." "Sub,cquently. Talbot dJtl 'peak to Vledem» about the mctdent and called f:crnanUe1 to apol(lg!Le.  CRAWFORD HOUSE 427 Talbot then brought up certain incidents involving tionable behavior on the part of Fernandez. She discussed with her the incident involving Bouvier and the orange peels which had been reported to her hy Belovitch. ently for the second time. just a day or two before. dez recounted the incident as she recalled it happening: namely. that Bouvier's roommate had put on his s1gnallight and when Fernandez arrived he was very upset because Bouvier was swearing and throwing orange peels all over the room. on the floor. and in the bed of a third patient sharing the room. Fernandez began collecting the orange peels and asked Bouvier what he was doing. Bouvier replied that he was eating an orange. Fernandez then told Bouvier not to throw the orange peels around hut Bouvier then said that he did not care. and began to scream. spit orange peels at Fernandez. and hang on the bars of his hed. This made Fernandez mad. She picked up the orange peels and threw them in the waste basket. When Talbot asked her if she threw the peels into bed with Bouvier. Fernandez denied it.16 whereupon Talbot told her. "Okay. forget it." Talbot then told Fernandez that she had received reports that nandez had been heard swearing and that she should keep her noise down and not use foul language. Fernandez agreed. After discussing the "orange peel" incident and Fernandez' use offoullanguage. Talbot requested that nandez sign a paper indicating that she had talked to her about these matters. Fernandez did so. During this meeting. Fernandez complained to Talbot that the aides were not helping one another on the floor. She stated that when she needed help the girls would not come to help her and she usually would have to get the nurse to help her. She asked Talbot if she would hold a meeting among all of the girls to discuss the matter hut Talbot refused. stating that the girls would have to work it out among themselves. that she did not want to become involved. and that it was not her responsibility to go out there and tell the g1rls to talk to each other and to help each other. Talbot's position with regard to this matter com·wces me that the lack of cooperation among the vanous was of very little concern to management and not even worth the time it would take to discuss the matter with those involved. On March 23. Bozeman's first day of W<lrk after the 1\·farch 19 meet1ng. Bon:man was called to Talbot's otlke. Talbot then tonk Bozeman to another mom nn the first floor where Talbot opened the conversation by askmg Bozeman about the tension on the floor. Bozeman rephed that Francoeur had been ignoring her. that the aides were not getting along. and that Francneur would he upset if one of the aides called in sick and she was left to work short. According to Bozeman. Talbot then asked if she knew of aides that were harassing other a1des about the Union." to "According to Talhot. Fernanda admitted plac·mg hul not lhrowmg lhe orange peel' m heJ wah Bouvter. hut agrecJ th.1t tn ctlhcr ca\c Jt wa.11 not conduuve to good pattent care. Fernande1 testtfiet.L hnwe\.er. that she left some orange peels m the hed Wilh Bou\ier where lhey had heen all along hecause he ""' sp11t1ng and fighting at the 11me. 11 Talbot demeJ that the L'nwn wa!>. menttoned Junng tht:-. I cred11 Bozeman to the eifel'! that Talhot d1d ra1se 1he questHJO attnhuted lo her hy Bozeman. Further. havmg found that Talbot d1d ask lhe quest10n concermng hara!\sment nf ahout the L:nwn, I cnnclude that the question d1d not 1n a \'a\.'uum, that .... omethmg nr ..,nme(lflf' prompted the yue!\1100 lna.'!OlUl'h a-. ralh<.l(\ \\llh Fcrn..tnde/ and Bnl.eman. on which Bozeman replied that Mary Francoeur was ignoring her probably because she knew that Bozeman was trying to get the Union in. Although T alhot testified that she did. in fact. discuss the personality conflicts with Bozeman on March 23. she nied that she specifically discussed the conflict between Francoeur and Bozeman. Nevertheless. she quoted man as saying. "[ don't bother to help Mary and Mary doesn't bother to help me." When Talbot asked. "Why?", Bozeman replied that it was not worth the aggravation. This entire portion of the conversation centered around the completion of assignments within a reasonable time and attempting to obtain greater cooperation on the floor. hot pointed out to Bozeman that. because of the limited number of personneL the staff must work closely together in order to get their work done properly and on time. Talbot did not. however. instruct Bozeman to work with coeur or with the other aide!'.. Talbot then discussed various aspects of Bozeman's wnrk. She noted that if an employee had to call in ilL it was better if the call were made early enough to permit the home to contact a replacement. Talbot had in mind an dent which had occurred shortly heti1re March 23. when Bozeman's husband called 111 on her behalf at 2:50p.m .. to advise the home that she would not he reporting in for work. Talbot also advised Bozeman that. if she needed a day otf. 11 would he better if she asked for it rather than to w:ut and call in sick. to make it eas1er for scheduling. hot brought to Bozeman's attention the tact that. on ber of nccasions when Bozeman was scheduled for 2 days on a weekend. she would only work I day. She told man to he sure to call 111 if she were going to he absent. Bozeman agreed to do so. Talbot abo discussed with Bozeman on March 23 the way that assignments were expected to he carried out and the length of time wh1ch should he involved in completing a patient assignment. She informed Bozeman that she had received complamts that her rounds were being completed too quickly and that she was hurrying her pattents. man replied that she works fast and has always worked fast. to which Talbot replied that she should try not to work so fits!. She reminded Bozeman of a dtscussion which they had had the previow. summer about Bozeman's trying to hurry Vincent on the bedpan. Bozeman said that she vaguely membered the dtscussion. Talbot then advised Bozeman that she had received a complaint from a patient's tamil) about foul and ahus1ve language being used in the livmg room area. She reminded Bozeman that this kwd of ian-March 22 and 23. were a direct result of reports made to her on or about March 19 h) the antiunllm group of employees, and as 11 IS h1ghly unhkel) that they would discus.'! 'With management the "arious mc1dents enumerated aho\e without mentioning the union actiVIties In which Bozeman and nandez parliCipaled. the goal of wh1ch those employees f<>und obJectwnahle. I find that harassment of a1des ahoul the L'mon d1,.;usseJ between the antiUnwn and man.igementju.\t prior to the warnmgs to Bozeman and Fernandel wh1ch ISsued on March 22 and 23. and thai Talhot's questwn concernmg the harassment of a1des was a suhtle way of saymg that ment wa_., aware of 'What wa" gomg on and that the warmng bemg 1ssued that Ja) was not total!) mJependent of the unwn JctJ\·JI)' of and nandez. ThiS mferente" further >upported h\ the facl that Forcier testified thai she was alway> agam't the t:nwn. hut finally s1gned a umon card cause s1ck and t1reJ of hemg asked td Jo and hy the fact that she had heen a partiCipant m the Marth 19 meetmg at wh1ch I find such ment as she was likely lilscusseJ.  428 DECISIONS OF NATIONAL LABOR RELATIONS BOARD guage should not be used m patient areas and that she should lower her voice, particularly in the evening. man admitted to using foul language. but not where tients would be able to hear. Talbot did not mention the matter of refusing Vincent the bedpan. Inasmuch as the denial of the bedpan to cent was considered an important part of the gnevances which Medeiros and Francoeur brought to Talbot's tion on March 19. hut Talbot did not discuss the matter at all with Bozeman on March 23. l conclude once again that Talbot considered the matter of little import at the time--of so little import, in fact. that she denied that it was discussed at all in March 1976. At the end of the discussion Talbot asked Bozeman to sign a warning slip concerning her attendance record. work performance, and vocabulary. She assured Bozeman that it was just to remind her that she had spoken to her about these matters. and would not he used against her. She told Bozeman that the work performance problem should not he repeated. With the issuance of the warnmgs to Fernandez and Bozeman on March 22 and 23. the two employees became aware that Medeiros, Francoeur, and Forcier had been meeting with Talbot to complain about them, their tudes, and their work habits. In order to obtain equal time to present their own positions. Fernandez and Bozeman themselves sought to meet with Talbot. Talbot agreed to meet with them hut, because of scheduling problems. the meeting never took place. Thus. the anti-Bozeman/ dez faction continued to have the ear of Talbot to the sion of Bozeman and Fernandez. Following the Issuance of warning slips to Fernandez and Bozeman on 'vlarch 22 and 23, according to Medeiros, sion on the floor continued to increase, and their attitudes became worse. as did their work habits. When asked to give examples which reflected a poor attitude on the part of Fernandez and Bozeman. Medeiros testified that she had been told by Belovitch that one evening Fernandez. while speaking to a night aide. pointed to a picture of Medeiros and stated that she would like to blacken her eyes.3s to poor work habits, she testified that after March 23 man and Fernandez began to start their assignments later than usual. Medeiros stated that this was a matter of tiveness on their part. because it meant that Medeiros would have to start later. Medeiros also testified that man and Fernandez resented the way that she checked their patients when she made her rounds. She was informed of this fact by Forcier. Their complaint seemed to he centered on the fact that Medeiros did not check their patients mediately after they completed their assignments but would do so later. Medeiros, on the other hand, felt that as charge nurse she should be able to check the patients whenever she decided to do so. Medeiros also testified that Bozeman and Fernandez continued to complete their assignments in 45 minutes when they should he taking 2 to 2-1/2 hours. hut that despite this fact. they somehow continued to look busy so that Medeiros could not say that they were not busy. All " Fernandez admitted making this or some Similar remarks about this ltme. Another supposed threat to the etfeci that Bozeman and Fernandez had threatened to beat up Medelfos. or would hke to beat her up. ts not suffiCiently parttculamed Ill testimony to he rehed upon. of this, according to Medetros, added to the tensiOn on the floor, as did the attitudes of Bozeman and Fernandez toward the other aides. When Medeiros was asked what it was that caused the disagreements or tension between the aides. she stated that she did not know and did not try to find out. Nevertheless. it was for these reasons plus ments from Francoeur and Fon.:ier that they were looking for work elsewhere that made Medeiros decide to take up the matter once again with Talbot and to tell her that "If they didn't go, everyone else would go." She did not speak to either Bozeman or Fernandez about these matters. On April 2. Medeiros went again to advise Talbot of the situation on the floor hut found that she had already gone home for the day. She therefore went to speak with Meade about the complamts about Bozeman and dez which had occurred since the warning notices had been issued. She told Meade that conditions on the floor were had and. if he valued permanent help. something would have to he done because otherwise he would lose some good employees. Meade replied that he was generally aware of the problem. Medeiros explained that certain aides would only help certain other aides and that Bozeman and nandez would call in to determine With whom they were scheduled to work before coming in. She suggested that Meade check their attendance records. Medeiros then gan to relate the incidents already discussed with Talbot, hut Meade told her that he could not fire people on the baw, of hearsay; that he had to have actual witnesses to the events. Upon being told this. Medeiros went out and brought hack Francoeur and Forcier. and the three of them reCited to Meade a number of incidents mvolving Bozeman and Fernandez. According to Medeiros, she told Meade of an incident which occurred at the end of March wherein a patient named Sousa threw her tray on the floor when nandez gave it to her. This, Medeiros testified, made nandez angry and she swore at Sousa abusively, using tremely foul expletives in the process.'" Similarlv. she recounted to Meade the "orange peel" incident. She also reported to Meade that she heard Bozeman state that she would only give the bedpan to Vincent once a night at 10 o'clock and described how Vmcent complained of this treatment. l n 
addition to discussing these particular dents Medeiros mentioned Bozeman's attendance, or lack thereof. on weekends. Francoeur supported Medeiros b) telling \1eade that she had heen in the living room several times when Bozeman stated that she would give Vincent the bedpan once per night. She then related an incident involving a rather bative patient named Pichard who once scratched coeur quite badly. When Francoeur went hack to the nurses station she told Fernandez what had occurred. Fernandez then asked Francoeur if she had struck the patient hack. When Francoeur ;;tated that she had not done so because employees were not supposed to strike patients, Fernandez w mctdent apparently occurred before the warnings were tssued, ever. het:ause Snusa Lfled on 24. Medeiros admits that mcident dtd not prompt her to go m and talk to 1 alhot 0r Meade. She only thought of 11 after arrivmg in Meade\ office and had ne,er mentioned it before. Bui in her affidavit. stated that the Sousa l!lCident occurred the day before her April 2 meehng wtlh Meade and was the very reason for her gomg to see Talbot or htm. This IS JUSt one more example of the unreliabtlitv of Mede1ro' as a witness.  CRAWFORD HOUSE 429 replied that if a patient strikes an aide, the aide can hit her back. Belovitch was present during this discussion and she and Francoeur looked at each other. Fernandez then plained that the aide could, under these circumstances, slap the patient on the hands. Besides Belovitch, this discussiOn was witnessed by two charge nurses-Geery and Crofton. Neither one, apparently, participated in the discussion. Francoeur also supported Medeiros with regard to her statement that Bozeman and Fernandez would not help their fellow aides. In addition. Francoeur and Forcier formed Meade of bits and pieces of hearsay concerning leged minor derelictions of duty which had occurred several weeks before. Forcier, in support of Medeiros, told Meade that she too had heard Bozeman say that she would only give the pan to Vincent once per night regardless of how many times Vincent would put on her light. But this was the only ter brought to Meade's attention at this time by Forcier. Forcier testified that Vincent had also told her in February. though not thereafter, that Bozeman restricted her use of the bedpan to once each night, but that prior to April 2 Forcier never bothered to mention it either to Talbot or to Meade because it never occurred to her to do so prior to April 2. At the end of the discussion, after Medeiros, Francoeur. and Forcier had recited their vanous complaints about Bozeman and Fernandez, Meade asked them if they would be willing to sign written statements in support of what they had told him. Meade testified concerning the April 2 meetmg and the incidents recounted to him that he considered the swearing at Bouvier and Sousa and the refusal to give Vincent the bedpan the two prime reasons for dismissing Fernandez and Bozeman. The latter he described as direct patient abuse. These two incidents plus the frictions and tensions among the employees on the shift which were also 
taken into account were the basis upon which terminatiOn was decided. The tension Meade had admittedly heard about before. In his testimony, the mcidents Meade recalled bemg counted to him included Francoeur's report from Belovitch that Fernandez had looked at Medeiros' picture and said that she would like to punch her in the face and a report from Francoeur through Belovitch that Bozeman had ferred to the room where they had received the warnings as "the private sitting room." According to Meade, these dents indicated to him that tensions were high on the shift and things had not improved. Other incidents described to him included the alleged fabricated story concermng nandez and Talbot's sitting Bouvier on the floor and having him pick up the clothes which he had dumped there, the same story reported to Talbot the previous February. According to Meade, after hearing about these various incidents, particularly the ones mvolving swearing at the patients and denying the bedpan to Vincent. he decided that something had to be done. Although April 2 was the first time he had ever heard about these matters, he also found out that the swearing may have occurred much as 3 weeks previously, and that the refusal of the bedpan had been an ongoing practice since. at least. the previous fall. Meade testified that these incidents had previously come to the attention of supervisors but he could not state why the incidents had not been brought to his attentiOn before, though, as the employees themselves told Meade, it may have been because of the fear of physical harm and of Bozeman's and Fernandez' alleged "in" with the office which Meade learned about on April 2. Despite the fact that the mcidents had occurred weeks and months before and had come to the attention of supervisors without any action ever having heen taken, Meade determined to nate both Bozeman and Fernandez without discussing the matters personally wtth them or permittmg them to face their accusers. He requested of those present. and allv obtained from them, written statements concerning the brought against the dischargees. During the examination of Meade concernmg the events of April 2. a great deal of testimony was taken with regard to the tension which existed 
on the floor. He testified that he had heen a ware of the existence of tension on the floor before April 2. but had been letting Talbot handle it. He had taken no steps to resolve this tens](Jn nor to determme what was causing it. He testified that he usually leaves ciplinary problems for his department head to handle and avoids getting involved, but in the instant case tension got out of hand: and when Medeiros told him on April 2 that people were threatening to leave, he became involved. With regard to the tension which eventuated in the April 2 ing, Meade testd1ed that Medeiros had come to him and told him that the tension was so bad that people were going to resign: that he knew what the origins of the tension were;40 that these origins were deeper than JUSt personality conflicts: that he was well aware of the union al drive which had been going on during the weeks before April 2: that the union drive caused tension 111 the home; that the union drive created divisions among the employees, prounion and antiunion; that Meade and, therefore, spondent was against the Union and issued propaganda scribing the deficiencies of the Union, seeking to persuade the employees to vote against the Umon and support spondent's position; that Meade knew the identit) of some of those employees who supported his positiOn against the Umon; and that the tension resulting from the union ganizational drive added to the normal amount of tenswn which frequently exists in a nursing home due to itv conflicts. Further on, Meade testified agam that the caused by the union organizational dnve was an ment of the tension existing at the home and admitted that when Medeiros first approached him with the problem on April 2, she told him that the tension was unbearable and that, unless something was done, he would lose certain ple on the shift. In this context she advised Meade that the tension mantfested itself in certain employees refusing to work with other employees and/or threatening to resign. Fmm what he was told during the April 2 meeting. Meade testified that he concluded that in large part the divisiOn among the employees was due to Bozeman and Fernandez, although, admittedly. any conflict has two sides. thus plying that fault was also due to other employees. Meade. "'Meade testtfied that he dtd not mvesugale the ongtns of the tenston because it would have been unlawful to do so. This IS another clear tiOn that Meade was aware that the tenston among v.as believed hy Meade to have Oeen the result of the umon campatgn.  430 DECISIONS OF NATIONAL LABOR RELATIONS BOARD however, insisted during his testimony that Bmeman's and Fernandez' being in large part responsible for the tension was only a peripheral reason for their discharge, 
but he admitted that it was one of the reasons. Although the sion among the employees, according to Meade, was due in part to the union organizational drive, he and the other participants denied that the Union was mentioned by one during the April 2 discussions. After the April 2 meeting was concluded. Meade tacted Talbot at her home and told her that there were big problems at the hospital on the 3-11 p.m. shift. He plained that a group of employees had come in after cessfully trying to see Talbot and told him a lot of things of which Talbot had not previously been aware. He told her that something had to be done about the situation. They decided to discuss the matter the following Monday, April 5. Also subsequent to the April 2 meeting, and in ance with Medeiros' suggestion, Meade checked the ance records of Bozeman and testified that he determined that she had been absent a high number of weekends during the previous 6 months: that during that period she had been scheduled to work on 13 weekends and had been absent at kast one weekend day on 5 of those 13 weekends. Meade testified that Bozeman's absences on weekends was one of the reasons she was terminated. although as of the April 2 meeting he had not yet ascertained the number of her absences. Absences on weekends are more important than weekday absences, according to Meade, because it's more difficult to find a replacement on a weekend. Signit1-cantly, however, he noted that a lot of employees would call in sick on weekends, more so than on weekdays. although this was not a problem he had with all of his employees. He did not bother to compare Bozeman's record of weekend absences with that of other employees. On April 5, Talbot met in conference with Meade. cording to Talbot it was then that she, in conjunction with \tleade, decided to discharge Fernandez and Bozeman. She testified that it was decided to terminate Fernandez for using foul and abusive language to Bouvier and Sousa. U accountably she testified that this complaint did not come to her firsthand but through Meade, and that the events had occurred after she had issued the March 22 warning. She stated that she had talked earlier to Fernandez about using such language in patient areas but not about swearing directly at patients. But Belovitch testified that she told bot in late February and again around March 19 abnut Fernandez swearing at Bouvier over the "orange peel" dent, Medeiros testified that she mentioned Fernandez swearing at Bouvier and Sousa during the March 19 ing, and Fernandez and Talbot both testified elsewhere in the record that Talbot brought the subject up on March 22 when Fernandez received her written warning. Moreover, Fernandez received her warning on March 22 and did not work on March 23 or on March 24, on which date Sousa died. Clearly, Fernandez did not swear at Sousa after her warmng. These inconsistencies seriously undermine the credibility of Respondent's witnesses. Talbot further fied that a second reason for her discharging Fernandez was the alleged fabrication of the story concernmg Fernandez and Talbot setting Bouvier on the floor and having h1m p1ck up his clothes. Talbot testified that she learned about this story for the first time through Meade, although vitch testified that she had advised Talbot about this matter several weeks before at the same time she discussed with her the "orange peel" incident. This is still another tency in Respondent's defense. In addition to these other matters, Meade advised Talbot on April 5 that he had been told on April 2 by Francoeur that Fernandez had said that it would he all right to strike a patient if the patient struck the aide first. Talbot testified that it was decided on April 5 to nate Bozeman because, since March 23. according to mation supplied to Meade by Medeiros, Francoeur, and Forcier on April 2, Bozeman had continued to hurry through her assignments and start her assignments later than she should have: she continued to refuse to give cent the bedpan more than once each mght; and her ance had not been good on her weekend assignments. hot testified that she had never, before April 5, heard about Bozeman's refusing the bedpan to Vincent. and that she heard about it for the first time from Meade on that date. This testimony was contradicted by both Medeiros and Francoeur who testified that they brought the matter to Talbot's attention during the March 19 meeting. This is another example of the inconsistencies contained in spondent's defense. According to Meade, on April 5 he called Belovitch into his office to discuss with her the statements made to him by the other aides the previous Friday and to have her roborate her part in those incidents: in particular. the ange peel" incident. Fernandez' statement that she would like to punch Medeiros, and the incident involving man's statement concerning "the private sitting room."41 Belovitch did, in fact, corroborate the stories that Meade had heard earlier. He asked her if she would sign a ment conccrmng these matters when typed and she agreed to do so. Belovitch, 111 addition to confirming earlier stories related to Meade and Talbot by the other aides, also related to Meade the incident concerning Fernandez' remark that it was all right to strike a patient if she strikes the aide first. At no time during the discussion, accordmg to both pants, was the Union mentioned. According to Meade, after he talked with Belovitch. he and Talbot dec1ded to terminate Bozeman and Fernandez. \lteade then called Forcier into his office and asked her to sign two statements containing information previously given to Meade on April 2. One statement concerned man's announcement that she would only give the bedpan to Vincent once per night, no matter how many times she asked for it. This statement also bore a place for coeur's signature. The other statement concerned the same subJect hut stated that Vincent, herself. told Forcier that Bozeman would only give her the bedpan once per night. On April 6 Bozeman and Fernandez were called in to speak with Meade and Talbot. When they arrived, Meade opened the conversation by telling them that he wanted them to understand the difference between resignation and termination. He said that the) could resign if they wanted 41 An.:on.ilng to Be\ov1tch\ aftiJavit, ment1oned th1s matter to \1eade on April 6. after Fernandez and Bozeman had heen fired  CRAWFORD HOUSE 431 to. and noted that if they chose to resign they would receive their backpay, sick time. vacation, and a good reference for a job elsewhere, but if they chose termination. they would receive nothing. Bozeman then asked if they were being fired. Meade stated that they were and asked if she wanted to know why. When Bozeman stated that she did. he threw an envelope to her across his desk and handed Fernandez another envelope. The envelopes contained termination pers whiCh Bozeman and Fernandez took out and read. After reading her termination notice. Bozeman denied the allegations and demanded to know the source. Meade. however. refused to divulge the source of the allegatmns, whereupon Bozeman volunteered that they were from Francoeur and Forcier. She added that she knew why she and Fernandez were being fired-that it was because of the she was going to the NLRB and see a lawyer. Meade denied the accusation hut after a brief argument Bozeman and Fernandez walked out. This description of the April 6 termination conference is not in dispute. Bozeman's termination letter is dated April 6 and reads as follows: Dear Mrs. Bozeman: Because of certain information which has recent!) come to my attention. I feel that it is necessary minate your services to this facility. This decision has not been made lightly. It has come to my attention that you told 2 Aides that you would give a certain patient the bedpan only once per shift. in spite of the fact that the patient has a habit of asking for and using the bedpan on a basis much more quent than that. The patient has also complained about you in the past regarding the bedpan and your refusal to give it to her. This type of attitude cannot in any way be condoned. Although not a recently acute problem. your work attendance, especially on weekends, over the last year has been far below average. You have also been reprimanded for your work formance and for not taking enough time with the tients assigned to you. You were warned about these things on March 23. 1976. Since that time several Aides and Nurses have spoken to me about comments and remarks you have made which indicate to me that your attitude has not changed, and that you feel dictive towards certain Aides and Nurses for reporting to this office about your conduct. Therefore, I feel that your services must he nated in the best interest of patient care. Bozeman's termination letter refers to the bedpan dent. Bozeman's attendance. the vanous matters previously brought to her attention by Talbot on March 23. her failure to change her attitude since March 23. and her ness toward other aides and nurses for reporting her duct to management. Fernandez' termination letter. dated Apnl 6. reads as lows: Dear Mrs. Fernandez: Because of information which has recent!) come t<l my attention I feel it necessary to terminate your services at Crawford House. You have been warned pre\iously regarding your use of foul and abusive language. loud enough to be heard by patients. I have since learned of an incident in which you screamed at a patient because she knocked over a tray. This conduct cannot be doned. It was also reported to me that you told another Aide that it was permissible to strike a patient if the patient was abusive. This is totally nut of line with the pohcies of Crawford House. and with decent patient care. In addition the story you have related to other Aides regarding Mrs. Talbot watching you as you forced a double-amputee to pick-up his clothes after you sat him on the floor, is a complete fabrication and a mation of an extremly [sic] competent nurse's tion. f(lr this reason. and the t;tct that you have ened to punch a Nurse because she reported you to the office. we feel that we must terminate your services. Thus. Fernandez' termination notice refers to her use of foul and abusive language loud enough to be heard by tients, the Sousa incident. her statement that tt was sible to strike a patient if the patient is abusive. the alleged fabrication concerning making B(luvier pickup his clothes. and an alleged threat to punch Medeiros fnr reporting her to management. Despite the inclusion in the termination letters of a ber of reasons for the discharges. Meade testified that the primary reason for the discharge of Bozeman was the pan inCident involving Vincent and the primary reason for the discharge of Fernandez was her use of foul and abusive language. in particular with regard to Sousa and Bouvier. following the termination of Bozeman and Fernandez. Francoeur. though not original]) scheduled to work on April 6. was called by Talbot on that date. advised that the home was shorthanded. and requested to fill in. She agreed to do so, and when she arrived was requested to and did sign the statements presented to her concerning her plaints against the dischargees. In addition to the one she signed along with Forcier concerning Bozeman's refusal to give the bedpan to Vincent more than once per night, she signed one which read: "Susan Fernandez has told me that it is permissible to strike a patient if the patient is Forcier tesufied that when she reported the incident to Meade she told him that Fernandez had said that it was permissible to slap the patients on the hands. hut this was the way it was written up and she signed it that way. The failure of Meade tn properly place on the statement what was told to him shows wher a deliberate attempt to pad the case agalllst Fernandez or at least a dtsregard for facts upon which he intended to rely in decidlllg on her termmation. According to Medeiros. she signed a statement for \1eade on April 2 when she first discussed the various gations brought against the dischargees. Her statement cerned Fernandez' use of foul. abusive. and loud language to two patients in two separate incidents. The statement d<les not con tam any mention of the bedpan mcident or the Fernanda e\'er ha\ing surh a  432 DECISIONS OF NATIONAL LABOR RELATIONS BOARD rushing of patients or any of the other matters discussed. She testified that she only included those matters which she felt had priority. Belovitch too was called into Meade's office on Apnl 6. following the discharge of Bozeman and Fernandez. Meade told her then that Bo;.eman and Fernandez had been charged and that he had had her statements typed. He asked her to sign them. and she did after reading them and acknowledging that they contained the facts which she had previously reported. It was at this time. according to vitch. that she told Meade about the incident which curred in the recreation room, wherein Bozeman and nandez referred to the small adjoining room where Belovitch, Francoeljr. Forcier, and Medeiros had reported them to Talbot. and said, "Oh is this the private office''" This remark. at which Belovitch took offense. had already been reported to Meade indirectly through francoeur on April 2.'1 In all, Belovitch signed three statements: One concermng the remark about "the private office": one which stated. "Susan Fernandez threatened to punch Elizabeth Medeiros. LPN": and one. also signed by Francoeur. described supra. which states that Fernandez told her that it is permissible to strike a patient if the patient is abusive. The facts. of course, do not support the alleged threat because there 1s no dence that Fernandez ever threatened Medeiros but only stated in the presence of Medeiros' portrait that she wuuld like to punch her, a far cry from the direct threat indicated in the signed statement. Similarly. as noted above. the ment alleged to have been made, that it is permissible to slap the hands of a patient if she strikes a nurse, is qUite different frum the wording which appears on the signed statement that "it is permissible to strike a patient if the patient is abusive.""" In my opinion Meade deliberately tempted to misstate the circumstances of these incidents in order to make Fernandez appear to he a worse employee than she was. Not only does this undermine his credibility since both statements were clearly meant to mislead. hut it draws into question the affirmative defenses raised by spondent in explanation of why Bozeman and Fernandez were discharged. Clearly, if Meade had legitimate reasons for discharging them. he would not have had to invent ers or embellish legitimate incidents in the manner in which he did. Similarly to he viewed is the fact that. after the discharge of Bozeman and Fernandez and after the charge in the instant case was filed, Meade called in employee Metras and solicited her signature on 
a statement to port Respondent's case concerning an incident which had occurred in June 1975. wherein Bozeman allegedly told nurses aide Metras that it was all right at 2:45 p.m .. 15 minutes before the shift ended, to merely wipe up the urine of a patient and leave her to be changed by the next shift. 43 Belovitch test1fied at one point that she had only one conversatiOn with Meade. elsewhere that she had two i.:Onversations. She deS(;'nbed one sation as occurring 2-3 weeks before lhe discharge of Bozeman and dez, hut elsewhere as occurring about the time of their discharge. In her affidavit she states that she met with Meade and Talbot 2-3 weeks before their discharge hut denied it al the hearing. l find. because of these and other mconSIStencie< 1n her testimony. that Belovitch is a comple1ely unrehahle w1tness. 44 Francoeur msistently testified that she told Meade that Fernandez had said that 1t was all nght to slap a patient on the hand hut that he chose to usc the language wh1ch appears on the signed statement. This incident. which was reported to Talbot within a day or two of its occurrence. resulted in Talbot's questioning of Bozeman at the time. in Bozeman's denial that it occurred, and in its apparently being forgotten until 10 months later when Meade decided to dredge up anything to support spondent's case. whether or not it had anything whatsoever to do with the discharge. Since at no time, according to the record. between June 1975 and Bozeman's termination was this matter ever again discussed. I conclude that its use in the instant proceeding was purely an afterthought and a makeweight to supply Respondent with additional pretexts for the termination in lieu of legitimate reasons. During the hearing. Meade was subjected to nation with regard to the reasons for the discharges of Bozeman and Fernandez as enumerated in their tion letters. With regard to Bozeman's only providing the bedpan to Vincent once per night. Meade was asked if this had occurred again between March 21 and April 2. His reply was that he had asked the same question of Forcier on April 2 and she told him that it was being done on a tinuing basis.4' Forcier. however. testified that she had cussed the matter only once with Vincent, in February, and she had not talked with her on the subject since. When the question was put to Meade a second time. Meade replied that he could not recall the specifics and did not know whether Forcier and Bozeman had even worked together between March 23 and April 2. \lleade was then asked about the sentence in the warning letter which reads: "The patient has also complained about you in the past regarding the bedpan and your refusal to give it to her": he was asked if that did not indicate that Meade was aware before April 2 that Vincent had complained many times about man's refusal to give her the bedpan. To this question. Meade indicated that he was not aware of the matter before Apnl 2 and testified. "I read that termination letter and for the life of me. I don't know why that particular sentence is in there." The inconsistency between Forcier's testimony and the content of the termination letter on the one hand and Meade's testimony on the other hand is obvious. With regard to Bozeman's attendance. Meade was asked if it was not true that her attendance record was not really a reason for discharge hut rather merely an afterthought. Meade admitted that it was an afterthought and not a son t(Jr discharge. Even without the admission by Meade that Bozeman's attendance record was merely an thought. however, I would have found it pretextual on the hasis of the fact that the recnrd 111dicates that many other employees had worse attendance records than did man. and that prior to her involvement in the union paign Bozeman never received any repnmands or warnings about her attendance. On this matter I credit Bozeman's testimony over that of Talbot. MorellVer, the termination letter itself states that Bozeman's attendance was "not a recently acute problem" and Meade's testimony that he merely made a mistake in wording the letter in this manner I find unconvincing. Indeed, Bozeman's attendance record was. as admitted. an afterthought and not a reason for charge. If it were of any importance whatsoever. Meade 4' MedemlS lestified that she heard BoLeman sa) 'he was only going to 
giVe Vincent lhe hedpan at 10 o'clock after she had been warned. l do not credit \lledetros.  CRAWFORD HOUSE 433 would have investigated to determine if Bnzeman's ance improved after the March 23 warning. Th1s he did not because he did not care."' Meade then asked what he meant in his letter to Bozeman where it states that her "attitude" had not changed. He replied 
that the word "attitude" referred to the lack of cooperation between the aides. When he was minded that the other aides were not cooperatmg with Bozeman either. he admitted this was true. Though the ure to cooperate and help each other was equally the fault of employees in the two factions. Meade denied that he chose Bozeman and Fernandez for discharge on the basis of their being prounion while their adversaries were antiumon. Meade also denied knowledge of the union sympathies of the employees m each faction. Finally. when Meade was questioned about the tion of Fernandez for allegedly screaming at a patient in a foul and abusive manner. he could not state when the dent supposedly occurred. and admitted that he d1d not bother to inquire when it happened. Meade testified that 1t did not matter when it occurred. In considering this monv. I would tend to agree that if an incident were to he used-as a pretext to terminate an employee. 11 probably would not matter when the incident occurred. But if an employer were seriously concerned about a particular dent and were considering termmating an employee cause of that incident, he would want to know all of the specifics surrounding the mcident. including whether it curred recently or several months or years ago. I seriously doubt that the reasonable employer would summarily charge an employee because he heard that the employee was involved in a swearing incident long ago. Meade's lack of interest in the particulars of the incident, when ered in light of his failure to discuss the matter with nandez to determine her side of the story he fore deciding to terminate her. indicates to me a pretextual motive. As additional evidence. I find the following matters thv of consideratiOn: -First, for the 2 or 3 weeks prior to her termination. nandez was being called in to work hours over and above those for which she was scheduled. This occurred on the average of once per week. Clearly, if Fernandez was an employee unworthy of continued employment because of inferior working habits and incidents which were alleged to have occurred during this period, she would not have been requested to work additional days. Second, 2 months after the termination of Bozeman and Fernandez. Talbot had occasion to issue a verbal warning to an entire shift. The verbal warning was occasioned by a report brought to her attention hy the charge nurse on the night shift to the effect that the aides were finishing their rounds too quickly and weren't washing the urine off the patients. She then called a meeting of the night shift and issued a warning to them collectively concerning these ters as well as others. This incident, though it occurred shortly after the termination of Bozeman and Fernandez, indicates that the problem of nurses aides hurrying through their duties and not performing them up to par was not 4ll The recl)rd that Bozeman d1d nnt call tn su.:k between March 23 and Aprd 6. but tl!d request 1 da} off m advance a' Talbot had recom· mended >he do. Thts request was granted. unique to Fernandez and Bozeman but was sufficiently widespread at the home to require the Issuance of a ing to an ent1re shift. It also mdicates that, although this type of inferior work might be the occasion for reprimand. it was not cause for discharge except in the case of dez and Bozeman, a fact which adds weight to the Sion that the reasons offered for the terminations were textual. B. 5)unwum· of the Facts-A nalrsis The above facts as contained in the record reveal that Bozeman and Fernandez were active in support of the union campaign which was renewed after a hiatus of eral months in January and February 1976. Thev were the onlv union activists the 3-I (p.m. shift a-t Station I at Respondent's home. although others more active sionallv visited that statiOn. Their activities were well known-to most 1f not all of the other employees on the shift. Among the employees who were aware of their activities were several w1th whom Bozeman and Fernandez had had 
strong personality conflicts. the genesis of which can be traced to incidents datmg back to the fall of 1975. Where Bozeman and Fernandez in mid-February became cates of the Union. distnbuting union cards. solicitmg natures, and forcefully campaigning among their fellow ployees. the individuals with whom they had these personality conflicts. in particular Francoeur and Forc1er. tended to sympath1ze with the antiUnion position. It is not clear from the record whether the antiunion faction adopted that posit1on in whole or in part because of their ant1pathy toward Bozeman and Fernandez or for other sons stated. such as a desire not to have to pay union dues. In any case, a dichotomy between the two groups oped and when. a few weeks before her discharge. Bozeman approached Francoeur to sign a union card, Francoeur Jected the idea. An argument ensued during which coeur charged Bozeman with ignoring her. a charge well founded since even before this incident Bozeman and coeur had not gotten along well together. Thereafter. ever. neither would speak with the other at all. unless lute!\ necessarv. Similarlv. Forcier testified that although the she succumbed to dez' repeated entreaties and signed a card because she was "sick and tired" of being asked to do so, although her pathies remained with the antiunion faction. Bozeman and Fernandez succeeded in gaining the port of a number of adherents,Ł' while those who opposed uniomzation were equally successful in obtaining the ing of an even larger following among the employees on the shift. Although the basic differences 
between the Bozeman/ Fernandez faction and the Francoeur/Forcier faction and the resultant fnction and tension were initially largely a matter of personality conflict. the pre-existing tensions were exacerbated hy the position taken by each group With gard to the Union. As the groups became more alized and the increasing tenswn became more ev1dent. this tension manifested itself in a refusal on the part of certain individuab in each faction to work with each other. or even '' E.g., Re" and c;utmond.  434 DECISIONS OF LABOR RELATIONS BOARD to talk to each other. The hostility of Francoeur, F meier. and Belovitch toward Bozeman and Fernandez and their sympathizers Reis and Guimond was communicated to deiros in late February or early March when they met with her and complained about the tension which existed on the floor and about the attitude of Bozeman and Fernandez toward them. Although the hostility was mutuaL neither Bozeman nor Fernandez complained to management about their adversaries. Shortly after Forcier, Francoeur. and Belovitch met with Medeiros, all three requested a change in their schedules in order to avoid having to work with Bozeman and Fernandez. They complained to Talbot about the lack of cooperation on the floor and advised her that they were considering looking for work elsewhere cause of the tension on the floor and the fact that employees were not speaking to each other. Since Forcier, Francoeur, and Belovitch were strongly antiunion, as was ment, and the subjects of their complaints, Bozeman and Fernandez, were prounion. the inference may safely be drawn that when they complained about the tension, they identified the union activity as part of its cause. Talbot agreed to reschedule those employees who requested it and replied to at least one of them with equanimity that she was sorry if she wished to leave but it was up to her. ently, at this point Talbot decided that management would not interfere and both the tension and lack of cooperation would be pc:rmitted to continue to exist. Shortly thereafter. \1edeiros and LPN Lincourt similarly complained to bot about the lack of cooperation among certain aides, the friction between them, the tension on the floor. and the causes therefor including the union activity of Bozeman and Fernandez'' On March 19, \1edeiros once again requested Talbot to meet with her, Francoeur. and Forcier to discuss with them the tensions on the floor and other matters. Talbot agreed to do so and, at the meeting that followed. Medeiros, coeur. and Forcier criticized the attitudes and work habits of Bozeman and Fernandez. describing with particularity certain incidents in which they had been involved. The complaints of these individuals about Bozeman and nandez, however, consisted of some problems which were common to work habits of other aides besides Bozeman and Fernandez. including those reporting to Talbot on March 19: incidenh which had occurred weeks or months before and which were known to and ignored by \1edeiros and other charge nurses presumably because they were not portant enough to report: matters which were so cant that Talbot forgot that she had been told about them (notably the bedpan incident): as well as incidents about which the complainants had heard hut concerning which they had no personal knowledge. Upon hearing the plaints from the antiunion faction of employees. Talbot nounced that Bozeman and Fernandez would receive ten warnings concermng the matters brought to her attention. Talbot made this decision without seeking to vestigate further or obtaining the position of Bozeman and Fernandez as to what had actually occurred. She made this decision. l find, because she knew that Bozeman and Fer-Jra\\ n hy mfcrencc, a\ O\lted wpra nandez were prounion while their accusers were antiunion. There is no other acceptable explanation in the record.49 Within a day or two of the March 19 meeting, other employees, also inclined against the Union and quite clearly in league with the March 19 group, also brought reports to the attention of Talbot in order to supply a case against Bozeman and Fernandez. These reports concerned matters that had occurred 8 or 9 months previously, dents of mere trivia, and matters already discussed with Talbot either by the complaining employee herself on a previous occasion or by the other aides on March 19. On the basis of the one-sided reports received by Talbot on and about March 19, Talbot met with Fernandez and Bozeman on March 22 and 23 respectively and, in ance with her promise to the antiunion group. issued them written warnings. Before issuing the warning to Fernandez she discussed with her certain of the incidents which had been brought to her attention by the other employees on or about March 19. Specifically she mentioned the "orange peel" incident, which she had known about for weeks, and other incidents involving Fernandez' swearing. Fernandez accepted the written warning and signed it as Talbot quired. During the conversation, Fernandez complained that certain other aides would not help her and that there was a general lack of cooperation among the employees on the floor. and suggested that Talbot call a meeting to solve the problem. Talbot, however. refused to call a ing or in any other way hewme involved. She told dez that it was not her responsibility to go out there and get the girls to talk to each other or help each other, and vised Fernandez that the girls would have to work out their problems among themselves. By taking this approach hot indicated a total lack of concern regarding the failure of the aides to cooperate with one another. When Talbot spoke to Bozeman the following day she asked her about the tension on the floor which had been reported to her on March 19. Bozeman replied that coeur had been ignoring her and that the aides were not getting along. She said that Francoeur would be upset when certain aides would call in sick, leaving her to work handed. At that point Talbot asked Bozeman if she knew of aides that were harassing other aides about the Union, plying that the tension on the floor was due, at least in part. to the union activity going on. Talbot's bringing up the subject of harassment of aides in connection with the Union while discussing the causes of tension on the floor indicates that Talbot believed that the tension was due to solicitation on behalf of the Union by Bozeman and Fernandez. much as the reprimand of Bozeman on March 23 was a direct result of reports made to Talbot on \'larch 19. it is quite apparent that, demals notwithstanding. the Union tivity of Bozeman and Fernandez were discussed hy Forcier and Francoeur with Talbot on March 19; that she was told that the tension on the floor was, in part, the result of this union solicitation, which Forcier testified made her "sick and tired"; and that she asked Bozeman about "aides that were harassing other aides about the Union" because this was the report she had received on March 19 from the anti-Tal hot's explanation that chose to "p1ck on" Bozeman and de7 rather than memhe" of the other group "mply because the latter were the who hrought the tomplamts JS not worthy of credence  CRAWFORD HOUSE 43:i union faction. When Bozeman was asked this question on March 23 she told Talbot that Francoeur was 1gnoring her probably because she knew that Bozeman was trying to get the Union in. If Talbot was not aware. for certain, of man's and Fernandez' union activity previous to March 23. and I find to the contrary. she certainly was made aware of it through Bozeman's confession on that date. After discussing with Bozeman the tension on the floor. Talbot commented on her attendance, her tendency to complete her rounds too quickly and hurry her patients. and her use of foul and abusive language. After discussing these matters with Bozeman. Talbot issued her a written warning and had her s1gn it. At no time was the alleged denial of the bedpan to Vincent mentioned. The issuance of warnings to Bozeman and Fernandez in no way diminished their hostility toward Medeiros and the aides who had brought about the warnings. Tension did not lessen thereafter and on April 2 Medeiros once again tempted to seek out Talbot to bring to her attention tional complaints about Fernandez and Bozeman. She fied to a number of reasons for wanting to report Fernandez and Bozeman a second time"' and "get things settled." hut I find that her motive for doing so was essentially the same as it was for reporting them the first time: namely. that she chose to ally herself with the antiunion faction in their tinuing feud with the pwumon group. lncred1bl\. when Mede1ros was asked what it was that caused the dissension among the aides. she testified that she did know and did not try to find out. But despite the fact that she testified that she did not know what caused the tension among the aides and did not care to try to find out. she nevertheless sought out Talbot tu advise her that if man and rernandez did not go, everynne else '>wuld go. When she found that Talbot had gone for the Jay. she brought in her charges. Francoeur and Forcier. to see Meade and to repeat once again all of the allegations ously brought to Talbot's attention and a few more in tion. When they were through describing these matters. Meade asked them if they would be willing to sign ments concerning what they had told hm1 and they agreed to do so. . · Though Meade listened to a large number nf accusations levelled at Bozeman and Fernandez. he testified that the primary reasons he decided tn term111ate them were the bedpan allegation involving Bozeman and Fernandez' swearing at Bouvier and Sousa. These plw, the frictions and tensions among the employees were the bases upon which he made his determination. <o One of the reasons why Medetros prohahly decided to report Fernandez agam was lhe remark made hy Fernandez concernmg hlackenmg eye>. Though Fernandez admitted makmg the remark. while lookmg at a portrait of \1edeirm. that she would like to hlacken her C\es. and 1his came to the attention of Medeiros and prohahly sufficiently her to want to gel nd of Fernandez and Bozeman. the remark cannot he judged m isola lion sm<.:e It dearly an outward of an In\\' ani hGstJhty hrought about het:au:-.e Medetro!'i. Francoeur. and Fon:ter earl1er causeJ the wntten 'Warnings to Oe to Bozeman and Fernandez. MedeJros' testJmon) h) the effect thaI after the warnmgs were iSSued the work h:1 h1ts nf Bo7eman and Fernandez ww,ened 1' reJected. Astde from the fact that I lind \1edetros totally unre!Jahlc a., a the recorJ contams no C\·Jdence that rm Ł. Junng th1s perwJ, directed Bozeman and Fern.mdez to ctther -;tart earlier l)f wnrk ,)o\\er, although clearly had authonty to do \0. I find however. that the bedpan allegatwn. contrary to the position of Respondent. had little or nothing to do with the decision to terminate Bozeman. I arrive at this sion on the basis of the fact that Bozeman's prodiv1ty to provide Vincent the bedpan hut once per mght had been known to the employees. charge nurses. and supervisors since the prev1ous summer and that nothing was ever done about 11. Also, when Medeiros, Francoeur. and Forcier cussed the matter with Talhot on March 19 and attempted to get her to take action against Bozeman because of it. Talbot apparently thought so little ahout that she promptly forgot it and. though she agreed at the time to issue warning notices to Bozeman and Fernandez based on numerous other matters brought to her attention on \1arch 19. she never even mentioned Bozeman's denial of the pan to Vincent when she issued the warning to her on March 23. If Talbot. who was originally in charge of nating nurses. did not find the denial of the bedpan a cal issue. I cannot helieve that Meade honestly considered 11 cause for discharge. particularly in the ahsem:e of an dependent invest1gatinn at which the accused would have an opportunity to denv or explain her posit1on concerning the charge. With regard to Meade's position that the primary reason fi>r terminating Fernandez was her swearing at Bouvier and Sousa, I find h1s positwn untenable. The record clearly veals that the "orange peel" incident which ga\e nse t:> the main incident of swearing had occurred several weeks ti>re the terminatiOns and had been discussed with Talhot in early March twice and on March 19. and that Talbot 1ssued a warning to Fernandez on March 22 because of the dent. When Respondent through witnesses attempted to show that despite the warning issued to Fernandez on March 22 she was thereafter involved in a swearing incident with Sousa. the testimony collapsed in the face of the bet that Fernandez was not at the nursing home after !\larch 22 while Sousa was still alive. Respondent's attempt to huild its case against Fernandez on the strength of such testimony clearly undermines the structure of its defense and renders its reasons proffered for the termination of Fernandez open to the charge of pretext. for where a stated motive fnr charge is false. one can infer that there is another motl\e. one which the employer desires to conceal. Shattuc/.. Denn Mining Corporation (Iron King Branch) v. N L R. B .. 362 F.2d 466 (C. A 9. 1966 ). Though these were. according to Meade. the primary son> for discharge. several others were also cited as ary or peripheral reasons. These were discussed by Talbot and Meade when they met on April 5 and decided on mination. But. as nnted above. these peripheral except for one-concerned either admitted afterthoughts: incidents that were several weeks old, known to ment. and condoned: or incidents which were the subJect of inconsistent and therefnre damaging testimony on the part of Re,pondent's witnes,es. as more fully d1scussed. wpra. The one so-called penpheral reason that stands out ahove '' Apparent!; lalhot felt that 11 ""' no hig deal. For one thing. the rewrd that \'1ncent would sJt on the ht!dpan fnr hlHlT' H>tdtng. '"the heJpan could he left wtth her mdelintteh AdJIIll>ndlh. tn· cnntment .. H.·l"urdmg In a memuranJum JateJ b 7,. 76, "'ere J Urnes per anyway. and Tal hot may have eonsH.iereJ \'mcent JUSt one more pat1ent to he changed.  436 DECISIONS OF LABOR RELATIONS BOARD the others and above Respondent's "primary" reasons for discharging Bozeman and Fernandez as well, is the sion by Meade that they were terminated in part for the tension which they caused on the floor. For Meade ted that he knew of the tension on the floor prior to Apnl 2 but had permitted Talbot to handle it because, as ment head, it was her job. He testified also that he was aware of the union organizing drive at the home and aware that the union organizing drive had created divisions among the employees. prounion and antiunion, and that this division increased the tension on the floor. Meade fied that he. and therefore the Respondent. was against the Union and subsequently issued propaganda in order to suade employees to vote against the Union. Meade ted that he knew the identity of some of the employees who supported his position against the Union and. although he did not name them, it is obvious that this group included Francoeur, Forcier, Belovitch, Medeiros, and the others who reported on Bozeman and Fernandez to management and signed statements in support of their eventual charge. From these very admissions. as well as the other supporting evidence-the pretextual character of the sons proffered by Respondent for the discharge of Bozeman and Fernandez, Respondent's attempts to pad its case, and the timing of the discharges--it is evident that Respondent terminated the two union adherents because of their union activity and sympathies. Though other employees were haps more active still and remained in the employ of spondent, the situation of Bozeman and Fernandez is unique in that. on the very day that Respondent entered into a consent agreement for an election, Meade was sented by the antiunion employees with a readymade text upon which he could rely to rid Respondent of the two union protagonists. Since I have found the specific incidents relied upon by Respondent to support Its reasons for charge to be pretextual in character, and Meade admits that one of the reasons for their discharge was the fact that they contributed to the tension on the floor caused in part by the union organizing drive, I find that the terminations were in violation of Section 8(a)(l) and (3) of the Act. For it is clear that Meade was aware of the factionalism which contributed to the tension on the floor, and he admitted that it takes two sides to cause problems of this nature: yet at no time did he consider giving equal time to Bozeman and Fernandez to permit them to face their accusers or defend themselves. Rather, he chose to gather all of the information he could in order to build a case against the prounion employees and thereafter summarily decided to discharge them on the very day that the consent election agreement was being approved by the Regional Office of the Board. Meade chose to ally as had Medeiros. with those antiunion employees and utilize their hostility against Fernandez and Bozeman to rid Respondent of two strong union protagonists. By doing so. Respondent lated the Act. C. The Refusal To Bargain I. The appropriate unit The complaint alleges, the answer admits. and I find that full-time and regular part-time nurses aides. orderlies. laun-dry employees, kitchen employees. housekeeping employees and maintenance employees employed at the Respondent's nursing home excluding office clerical employees, registered 
nurses, licensed practical nurses. social case aides, activities director, guards, administrators. d1rector of nursing. tenance supervisor, first cook. second cook and all other supervisors as defined in Section 2( II) of the Act constitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.l2 2. The union maJority The record reveals that as of March 10. 1976. there were 62 employees in the unit, 39 of whom had signed union authorization cards. As of March 31 the unit wntained the names of 58 employees on the eligibility list, 36 of whom had signed authorization cards. I have found no basis for voiding any of the authorization cards under the usual Cumberland Shoe criteria, nor for any other reason. her/and Shoe Corporation 144 N LRB 1268 ( 1963 ). ingly, I find that at all material times, a maJority of the employees in the appropriate umt, described supra, nated or selected the Union as thetr representative for the purposes of collective bargaining with Respondent. 3. The Union's demand On or about March 9 the Cnion in a letter dated March 8, advised Respondent that it had been authorized by a majority of Respondent's employees. in an appropriate unitq described therein. to represent them for purposes of collective bargaining and that it was thereby requesting that the company recognize the Union as the exclusive resentative of said employees and that negotiation5 on the terms and conditions of a collective-bargaining agreement commence at the earliest possible date. On March 12 the Union filed a petition for an election in Case 1-RC-14.356 in which the unit requested was described as "all service and maintenance employees." As noted above. the unit agreed upon at the consent conference uf Apnl 2 is as scribed above under the heading "appropriate unit." D. Conclusions as to the X(aj(5) Issue The Supreme Court in lV.L.R.B. v. Gissel Packing Co., Inc., eta!.. 395 U.S. 575 ( 1969). stated the applicable ples with respect to the issuance of bargaining orders. In that case. the court affirmed the Board's authority to issue a bargaining order where the unfair labor practices mitted by an employer are such that their coercive effects cannot be eliminated by traditional remedies, with the sult that a fair and reliable election cannot be held. over. the Court stated that "in less extraordinary cases marked by less pervasive practices which nonetheless still have the tendency to undermine majority strength and im-"The unit descnhed 1n the St1pulat10n for Certification L:pon Consent Election. agreed upon by the parties nn Apnl 2 and approved by the gwnal Director for Reg10n I on April 5. 1976. q Suh:..tantlally the same umt "" dt:\lTlht"d ahove  CRAWFORD HOUSE 437 pede the election process" a bargaining order may priately issue. In the instant case, Respondent terminated the ment of employees Bozeman and Fernandez because they participated in the union organizing drive, and because their participation therein resulted in increased tension among the employees of the nursing home. I have found. under these circumstances, that their terminations were in violation of Section 8(a)(3) and (I) of the Act. Inasmuch as these obviously flagrant unfair labor practices occurred at a time when a majority of Respondent's employees had sen the Union to represent them, following a demand for recognition by the Union, the impact of said unfair labor practices cannot be erased by traditional remedies, for the termination of the two 
union protagonists under the cumstances of the instant case may not be considered in a vacuum as Respondent argued in its brief.l4 Thus, the criminatory discharge occurred at the behest of a number of antiunion. proemployer employees who are not so naive as to believe that their positions vis-a-vis the Union had ing to do with their success in getting Fernandez and man terminated. Moreover, these employees plus other ployee witnesses who testified at the hearing heard the testimony of Meade to the effect that Fernandez and man were terminated in part because they were responsible for tension among the employees and that tension was creased by the union drive. Since they were already aware that Fernandez and Bozeman were active for the Union they must also conclude that the dischargees were nated. at least in part, because of their union activity. If they do not so conclude, then with the issuance of this cision and the accompanying posting of the appropriate tice, all doubt should be removed. for the entire staff will thus be advised not only of their Section 7 rights, but of the fact that the National Labor Relations Board has found that Respondent terminated Fernandez and Bozeman cause of their union activity.11 Of course, whether or not the posting of the notice will have the desired effect of giving assurance to employees that their Section 7 rights will be protected is problematic. The question is whether ees who are so inclined will feel free to campaign on behalf of the Union in a second election in the face of the fact that two employees have been discharged for doing the very same thing? This question cannot be answered with any degree of certainty. On balance, however. I conclude, under the circumstances, that a bargaining order based upon the "Respondent argues that the unfalf labor practices found in the mstant are not extenSIVe enough w warrant a hargainmg order, notmg that there were no accompanymg unfalf labor pract1ces and that the number of diScharges compared to the size of the work force IS small. But the Board has alread) ruled that where members of a barga1n1ng unit are found to have been discnminatonl:-diScharged. supportmg 8(aX I) findings are not ered a necessary prereqUISite to a bargammg order Ellmg Inc., 222 "'LRB 534 ( 1976) S1milarly. It was determined m Metca/(e, Inc. dibia Sentry f(wd Store. 198 NLRB 879 ( 1972). that where other conSideratiOns favor the ''\Uance of a hargaimng ()rder. the fact that the vwlatH_m in the case 1molved a <Jngle dJSrharge out "I a unit of 36 to 37 employees should not be controlling may feel with Stlme JUStification that 11 1s faced WJth a Catch-22 SJtuatJOn. It could argue that but f<lf the posting of the notice. the diScharges would no1 have the same v.idespread 1mpact on the bargammg unit employees that the) "ould 10 the absence of a not1ce. The short answer, of course. ts that, hut for Respondent's flagrant \Wiatwns t1f the Act, the questwn of posting a nnt1ce v. nulJ never have ansen. authorization cards already signed by a majority of spondent's employees would better protect the nghts of those employees than would a second electiOn. quently. I find that by its refusal to bargain on March 9. 1976. Respondent violated Section 8(a)(5) and (I) of the Act and that a bargaining order is an appropriate remedy for the unfair labor practices thereby committed. oF LAw I. The Employer 
is an employer engaged in commerce and in an industry affectmg commerce within the meaning of Section 2(6) and (7) of the Act. 2. The Charging Party is a labor orgamzation within the meaning of Section 2(5) of the Act. 3. By discharging Cynthia Bozeman and Susan dez to discourage union 
activities. Respondent has violated Section 8(a)(3) and (I) of the Act. 4. All full-time and regular part-time nurses aides. lies, laundry employees. kitchen employees. housekeeping employees and maintenance employees employed at the Respondent's Nursing Home but excludmg all office cal employees. registered nurses, licensed practical nurses. social case aides. activities director, guards. administrator. director of nursing, maintenance supervisor. first cook. ond cook, and all other supervisors as defined in Section 2(11) of the Act constitute a unit appropriate for the poses of collective bar gaming within the meaning of Sectwn 9(b) of the Act. 5. Since March 9, 1976. a maJority of employees of spondent in the aforesaid unit has designated or selected the Union as its representative for purposes of collective bargaining. 6. By refusing to recognize and bargain with the L'nion as the exclusive bargaining representative of the employees in the aforesaid unit, Respondent has vwlated SectiOn 8(a)(1) and (5) of the Act. Having found that Respondent has engaged m certain unfair labor practices, I shall recommend that it be ordered to cease and desist therefrom and to take certain affirmative action designed to effectuate the policies of the Act. Having found that Cynthia Bozeman and Susan dez were discriminatorily discharged, I shall recommend that Respondent be required to offer them full and ate reinstatement, with backpay and interest thereon tu be computed in the manner prescribed in F W IVoolwonh Company, 90 NLRB 289 ( 1950), and Flonda Steel tion, 231 651 ( Having also found that Respondent refused to recognize and bargain with the Union in violation of Sectwn 8(a)(5), I shall recommend that it be required to bargain. upon quest, with the Union, and to embody any understanding reached into a signed agreement. Upon the foregoing findings of fact, conclusions of la11. 16 Sre, generall). Isis Plumbmg & Heatln/l, Co .. 138 \ilRB 716 ( 1962)  438 DECISIONS OF NATIONAL LABOR RELATIONS BOARD and upon the entire record, and pursuant to Section IO(c) of the Act, I hereby issue the following recommended: ORDER17 Respondent IDAK Convalescent Center of Fall River, Inc., d/h/a Crawford House. its officers, agents, successors, and assigns, shall: I. Cease and desist from: (a) Discouraging membership in Teamsters Local Union No. 526, International Brotherhood of Teamsters. feurs, Warehousemen & Helpers of America, or any other labor organization, by discharging or otherwise ing against any person in regard to the hire or tenure of his employment or any term or condition of his employment. (h) Refusing to bargain collectively concerning wages. hours and other terms and conditions of employment with the above-named union as the exclusive bargaining sentative of the employees in the following unit: All full-time and regular part-time nurses aides, lies, laundry employees, kitchen employees, keeping employees, and maintenance employees ployed at its nursing home at 291 Oak Avenue, Fall River, Massachusetts, excluding all office clerical ployees, registered nurses, licensed practical nurses, cial case aides. activities director, guards, tor, director of nursing, maintenance supervisor, first cook, second cook, and all other supervisors as defined in Section 2( II) of the Act. (c) In any other manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed by Section 7 of the Act. 2. Take the following affirmative action which is deemed necessary to effectuate the policies of the Act: "In the event no exceptll>nS are filed as provided hy Sec. 102.46 of the Rules and Regulattons of the l'iat10nal Labor Relations Board. the findings, conclustons, and recommended Order heretn shall, as provtded in Sec. 102.48 nf the Rules and Regulations. he adopted hy the Board and become tts findmgs, wnclustons, and Order. and all obJeCtions thereto shall be deemed wa1ved for all (a) Offer Cynthia Bozeman and Susan Fernandez diate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or other rights and privileges, and make them whole for lost earnings in the manner set forth in the section of this Decision entitled "Remedy." (b) Preserve and, upon request, make available to the Board or its agents, for examination and copying, all roll records, social security payment records, timecards, personnel records and reports, and all other records sary and relevant to analyze the amount of backpay due and the rights of employment under the terms of this ommended Order. (c) Upon request, bargain collectively in good faith with the above-named union as the exclusive bargaining sentative of the employees in the above-described unit, and embody in a signed agreement any understanding reached. (d) Post at its location at the nursing home located at 291 Oak Grove Avenue, Fall River. copies of the attached notice marked "Appendix."'" Copies of said notice, on forms provided by the Regional Director for gion I, after being duly signed by Respondent's tive, shall be posted by it immediately upon receipt thereof and maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall he taken by the Respondent to insure that said notices are not altered. defaced, or covered by any other material. (e) Notify the said Regional Director, in writing. within 20 days from the date of this Order. what steps Respondent has taken to comply herewith. "In the event that this Order is enforced by a JUdgment of the \ lmted Stales Court of Appeals, the words tn the notice reading "Posted by Order of the National Lahor Relations Board" shall read "Posted Pursuant to a ment of the \Jmted States Court of Appeah Enlclfcing an Order of the tional l.ahor Relattons Board." 